Exhibit 10.7

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

AMENDED AND RESTATED LICENSE AGREEMENT

THIS AMENDED AND RESTATED LICENSE AGREEMENT (the “Agreement”) is made and
entered into as of April 15, 2011 (the “Effective Date”) by and between
EXELIXIS, INC., a Delaware corporation having its principal place of business at
210 East Grand Avenue, South San Francisco, California 94080 (“EXEL”), EXELIXIS
PATENT COMPANY, LLC., a Delaware limited liability company having its principal
place of business at 210 East Grand Avenue, South San Francisco, California
94080 (“EPC”), and BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation
headquartered at 345 Park Avenue, New York, New York, 10154 (“BMS”). EXEL, EPC
and BMS are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”. EXEL and EPC are sometimes referred to
collectively as “Exelixis”.

RECITALS

A. BMS is a multinational health care company that has expertise and capability
in researching, developing and marketing human pharmaceuticals.

B. EXEL is a drug discovery company that has expertise and proprietary
technology relating to compounds that modulate the metabolic target known as
TGR5.

C. BMS, EXEL and EPC desire to establish an agreement to license such Exelixis
technology and expertise for the discovery, lead optimization and
characterization of small molecule compounds, and to provide for the development
and commercialization of novel therapeutic and prophylactic products based on
such compounds.

D. BMS and EXEL are parties to a license agreement that established such
license, entered into on October 8, 2010 (such agreement, the “License
Agreement”), the execution date of such agreement, the “Execution Date”, and the
effective date of such agreement, the “Original Effective Date”).

E. On event date herewith, EXEL is assigning to its wholly owned subsidiary,
EPC, the patents relating to compounds that modulate TGR5.

F. BMS, EXEL and EPC wish to amend and restate the License Agreement to account
for such change of patent ownership.

NOW, THEREFORE, the Parties agree as follows:

1. DEFINITIONS

Capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) have the following meanings set forth in this Article 1,
or, if not listed in this Article 1, the meanings as designated in the text of
this Agreement.



--------------------------------------------------------------------------------

1.1 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of the definition in this
Section 1.1, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under the common control with”) means the actual power,
either directly or indirectly through one (1) or more intermediaries, to direct
or cause the direction of the management and policies of such entity, whether by
the ownership of at least fifty percent (50%) of the voting stock of such
entity, by contract or otherwise.

1.2 “ANDA” means an Abbreviated New Drug Application submitted to the FDA in
conformance with applicable laws and regulations, or the foreign equivalent of
any such application in any other country.

1.3 “BMS Licensed Know-How” means all Information (other than Patents) that is
Controlled by BMS and its Affiliates, including Information Controlled jointly
with Exelixis, as of the Original Effective Date or during the term of the
Agreement that: (a) relates to a Licensed Compound, a composition containing a
Licensed Compound, a formulation containing a Licensed Compound, or the
manufacture or use of a Licensed Compound; and (b) is [*] for Exelixis to
exercise the rights licensed to it under the Agreement or to perform its
obligations under the Agreement.

1.4 “BMS Licensed Patents” means all Patents Controlled by BMS and its
Affiliates, including Patents Controlled jointly with EPC, as of the Original
Effective Date or during the term of this Agreement that: (a) cover a Licensed
Compound, a composition containing a Licensed Compound, a formulation containing
a Licensed Compound, or the manufacture or use of a Licensed Compound; and
(b) are [*] for Exelixis to exercise the rights licensed to it under the
Agreement or to perform its obligations under the Agreement.

1.5 “BMS TGR5 Compound” means any Small Molecule Compound that: (a) is [*] or
[*] under the [*] or [*] that [*]; (b) [*] and [*] TGR5 [*]; and (c) is [*]
TGR5, based on the [*].

1.6 “Change of Control” means any transaction in which a Party: (a) sells,
conveys or otherwise disposes of all or substantially all of its property or
business; or (b)(i) merges, consolidates with, or is acquired by any other
Person (other than a wholly-owned subsidiary of such Party); or (ii) effects any
other transaction or series of transactions; in each case of clause (i) or (ii),
such that the stockholders of such Party immediately prior thereto, in the
aggregate, no longer own, directly or indirectly, beneficially or legally, at
least fifty percent (50%) of the outstanding voting securities or capital stock
of the surviving Person following the closing of such merger, consolidation,
other transaction or series of transactions. As used in this Section 1.6,
“Person” means any corporation, firm, partnership or other legal entity or
individual person.

1.7 “Commercialize” means to promote, market, distribute, sell (and offer for
sale or contract to sell) or provide product support for a Product, including by
way of example: (a) detailing and other promotional activities in support of a
Product; (b) advertising and public relations in support of a Product, including
market research, development and distribution of selling, advertising and
promotional materials, field literature, direct-to-consumer advertising
campaigns, media/journal advertising, and exhibiting at seminars and
conventions; (c) developing reimbursement programs and information and data
specifically intended for national accounts, managed care organizations,

 

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

governmental agencies (e.g., federal, state and local), and other group
purchasing organizations, including pull-through activities; (d) co-promotion
activities not included in the above; (e) conducting Medical Education
Activities and journal advertising; and (f) [*]. For clarity, “Commercializing”
and “Commercialization” have a correlative meaning.

1.8 “Controlled” means, with respect to any compound, material, Information or
intellectual property right, that the Party owns or has a license to such
compound, material, Information or intellectual property right and has the
ability to grant to another Party access, a license or a sublicense (as
applicable) to such compound, material, Information or intellectual property
right as provided for herein without violating the terms of any agreement or
other arrangements with any Third Party existing at the time such Party would be
first required hereunder to grant such other Party such access, license or
sublicense.

1.9 “Development” means, with respect to a Product, those activities, including
clinical trials, supporting manufacturing activities and related regulatory
activities, that are necessary or useful to: (a) obtain the approval by the
applicable Regulatory Authorities of the Drug Approval Application with respect
to such Product in the applicable regulatory jurisdiction, whether alone or for
use together, or in combination, with another active agent or pharmaceutical
product; (b) maintain such approvals. To avoid confusion, Development [*]. For
clarity, “Develop” and “Developing” have a correlative meaning.

1.10 “Diligent Efforts” means the carrying out of obligations or tasks in a
sustained manner consistent with the commercially reasonable efforts a Party
devotes to a product or a research, development or marketing project of similar
market potential, profit potential or strategic value resulting from its own
research efforts. Diligent Efforts requires that the Party: (a) [*], (b) [*],
and (c) [*] with respect to such [*].

1.11 “Dollars” or “$” means the legal tender of the United States.

1.12 “Drug Approval Application” or “DAA” means: (a) in the United States, an
NDA (or a supplemental NDA for following indications), and (b) in any other
country or regulatory jurisdiction, an equivalent application for regulatory
approval required before commercial sale or use of a Product (or with respect to
a subsequent indication) in such country or regulatory jurisdiction.

1.13 “EMEA” means BMS’ European, Central and Eastern European, Middle Eastern
and African commercial territory, consisting of the following countries and
regions: Algeria, Andorra, Austria, Baltic States, Belgium, Bulgaria, Cyprus,
Czech Republic, Denmark, Egypt, Finland, France, Germany, Greece, Hungary,
Iceland, Ireland, Israel, Italy, Liechtenstein, Luxembourg, Malta, Morocco,
Netherlands, Norway, Poland, Portugal, Romania, Russia, Saudi Arabia, Slovakia,
Slovenia, South Africa, Spain, Sweden, Switzerland, Tunisia, Turkey, U.K.,
Ukraine, Vatican City, Lebanon, Jordan, Syria, Kuwait, Bahrain, Oman, UAE and
Qatar. The EMEA also includes: (a) the former Soviet Union and commonwealth of
independent states such as Georgia, Armenia and central Asian republics; and
(b) exports from France to English and French speaking African countries not
separately identified in the list. For clarity, the specific list of countries
and regions may change to align with any corresponding changes to BMS’ business
structures.

 

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.14 “EU” means the European Union, as its membership may be altered from time
to time, and any successor thereto. The member countries of the European Union
as of the Execution Date are Austria, Belgium, Bulgaria, Cyprus, Czech Republic,
Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy,
Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden, and the United Kingdom.

1.15 “Executive Officers” means: (a) in the case of Exelixis, the [*] of EXEL;
and (b) in the case of BMS, [*].

1.16 “Exelixis Licensed Know-How” means all Information (other than Patents)
that is Controlled by Exelixis and its Affiliates, including Information
Controlled jointly with BMS, as of the Original Effective Date or during the
term of this Agreement that: (a) relates to a Licensed Compound, a composition
containing a Licensed Compound, a formulation containing a Licensed Compound, or
the manufacture or use of a Licensed Compound; and (b) is [*] for BMS to
exercise the rights licensed to it under the Agreement or to perform its
obligations under the Agreement.

1.17 “Exelixis Licensed Patents” means all Patents Controlled by Exelixis and
its Affiliates, including Patents Controlled jointly with BMS, as of the
Original Effective Date or during the term of this Agreement that: (a) cover a
Licensed Compound, a composition containing a Licensed Compound, a formulation
containing a Licensed Compound, or the manufacture or use of a Licensed
Compound; and (b) are [*] for BMS to exercise the rights licensed to it under
the Agreement or to perform its obligations under the Agreement. For clarity,
the Exelixis Licensed Patents include the Patents listed on Exhibit 1.17.

1.18 “Exelixis TGR5 Compound” means: (a) XL475; and (b) any Small Molecule
Compound that is controlled by Exelixis as of the Original Effective Date or
during the Term of the Agreement that: (i) [*] TGR5 [*]; (ii) are [*] TGR5,
based on the [*]; and (iii) are disclosed in the Exelixis Licensed Patents
listed on Exhibit 1.17.

1.19 “FDA” means the U.S. Food and Drug Administration, and any successor
thereto.

1.20 “GAAP” means U.S. generally accepted accounting principles, consistently
applied.

1.21 “[*]” means, with respect to a particular Product in a country, [*]:
(a) [*]; (b) is [*] ([*] or [*]); and (c) is [*] or [*] a [*].

1.22 “HSR Act” means the U.S. Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended from time to time, and the rules, regulations, guidance and
requirements promulgated thereunder as may be in effect from time to time.

1.23 “IND” means an Investigational New Drug Application submitted to the FDA in
conformance with applicable laws and regulations, or the foreign equivalent of
any such application in any other country.

1.24 “Information” means information, results and data of any type whatsoever,
in any tangible or intangible form whatsoever, including, preclinical data,
clinical trial data, databases, practices, methods, techniques, specifications,
formulations, formulae, knowledge, know-how, skill,

 

4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

experience, test data including pharmacological, biological, chemical,
biochemical, toxicological and clinical test data, analytical and quality
control data, stability data, studies and procedures. For clarity, Information
does not include any Patents.

1.25 “Invention” means any and all inventions and improvements, whether or not
patentable, that are conceived or reduced to practice or otherwise made by or on
behalf of a Party (and/or its Affiliates) in the performance of its obligations,
or the exercise of its rights, under this Agreement.

1.26 “Joint Invention” means any Invention invented, made or discovered jointly
by or on behalf of the employee(s), contractor(s) or agent(s) of BMS on one
hand, and EXEL and/or EPC on the other hand (and/or their Affiliates).

1.27 “Knowledge” means, with respect of a Party, the [*] facts and information
[*], or any [*] of, or [*], [*], [*] execution of this Agreement. For purposes
of this definition, [*] means any person in the [*] of a Party.

1.28 “Launch” means, for each Product in each country, the first arm’s-length
sale to a Third Party for use or consumption by the public of such Product in
such country after Regulatory Approval of such Product in such country. A Launch
shall not include any Product sold for use in clinical trials, for research or
for other non-commercial uses, or that is supplied as part of a compassionate
use or similar program.

1.29 “Licensed Compounds” means: (a) any Exelixis TGR5 Compounds; (b) any BMS
TGR5 Compound; and (c) and any [*], or [*] of [*].

1.30 “Major European Countries” means France, Germany, Spain, Italy, and the
United Kingdom.

1.31 “Major Territory” means each of the following territories: (a) [*].

1.32 “Manufacturing” means all activities related to the production,
manufacture, processing, filling, finishing, packaging, labeling, inspection,
receiving, holding and shipping of Licensed Compounds, Products, or any raw
materials or packaging materials with respect thereto, or any intermediate of
any of the foregoing, including process and cost optimization, process
qualification and validation, commercial manufacture, stability and release
testing, quality assurance and quality control. For clarity, “Manufacture” has a
correlative meaning.

1.33 “Materials” means: (a) Licensed Compounds; and (b) [*] materials, including
but not limited to [*], that are in Exelixis’ Control and that [*].

1.34 “NDA” means a New Drug Application submitted to the FDA in conformance with
applicable laws and regulations.

1.35 “Net Sales” means the amount invoiced or otherwise billed by BMS, or its
Affiliate or sublicensee, for sales or other commercial disposition of a Product
to a Third Party purchaser, less the following to the extent included in such
billing or otherwise actually allowed or incurred with respect to such sales:
(a) discounts, including cash, trade and quantity discounts, price

 

5

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

reduction programs, retroactive price adjustments with respect to sales of a
product, charge-back payments and rebates granted to managed health care
organizations or to federal, state and local governments (or their respective
agencies, purchasers and reimbursers) or to trade customers, including but not
limited to, wholesalers and chain and pharmacy buying groups; (b) credits or
allowances actually granted upon rejections or returns of Products, including
for recalls or damaged goods; (c) freight, postage, shipping and insurance
charges actually allowed or paid for delivery of Products, to the extent billed;
(d) customs duties, surcharges and other governmental charges incurred in
connection with the exportation or importation of a Product; (e) bad debts
relating to sales of Products that are actually written off by BMS in accordance
with GAAP during the applicable calculation period; (f) costs due to the
factoring of receivables; and (g) taxes, duties or other governmental charges
levied on, absorbed or otherwise imposed on sale of Products, including without
limitation any fees payable under the Health Care Reform Act of 2010,
value-added taxes, or other governmental charges otherwise measured by the
billing amount, when included in billing, as adjusted for rebates and refunds,
but specifically excluding taxes based on net income of the seller; provided
that all of the foregoing deductions are calculated in accordance with GAAP.

Notwithstanding the foregoing, if any Product is sold under a bundled or
capitated arrangement with other BMS products, then, solely for the purpose of
calculating Net Sales under this Agreement, any discount on such Products sold
under such an arrangement shall be [*] for the applicable accounting period. In
case of any dispute as to the applicable [*] under the preceding sentence, the
determination of same shall be calculated and certified by [*], whose decision
shall be binding.

A sale of a Product is deemed to occur upon invoicing. [*].

For sake of clarity and avoidance of doubt, sales by BMS, its Affiliates or
sublicensees of a Product to [*]. Any Products [*] considered in determining Net
Sales hereunder.

In the event a Product is sold as an end-user product consisting of a
combination of active functional elements or as a combined product and/or
service, Net Sales allocable to the Product in each such country, for purposes
of determining royalty payments on such Product, shall be determined by mutual
agreement reached in good faith by the Parties prior to the end of the
accounting period in question based on an equitable method of determining same
that takes into account, on a country-by-country basis, variations in potency,
the relative contribution of each active agent, component or service, as the
case may be, in the combination, and relative value to the end user of each
active agent, component or service, as the case may be. Notwithstanding the
foregoing, the Parties agree that, for purposes of this paragraph, drug delivery
vehicles, adjuvants, and excipients shall not be deemed to be “active
ingredients” or “active functional elements”.

1.36 “Patent” means all: (a) unexpired letters patent (including inventor’s
certificates and utility models) which have not been held invalid or
unenforceable by a court or other applicable governmental authority of competent
jurisdiction from which no appeal can be taken or has been taken within the
required time period (and which have not been admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise, or been abandoned in
accordance with or as permitted by the terms of this Agreement or by mutual
written agreement), including any substitution, extension, registration,
confirmation, reissue, re-examination, supplementary protection certificates,
confirmation patents, patent of additions, renewal or any like filing thereof;
(b) pending applications for letters patent which have not been canceled,
withdrawn from

 

6

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

consideration, finally determined to be unallowable by the applicable
governmental authority or court for whatever reason (and from which no appeal is
or can be taken), and/or abandoned in accordance with or as permitted by the
terms of this Agreement or by mutual written consent, including any
continuation, division or continuation-in-part thereof and any provisional or
other priority applications; and (c) any international counterparts, and
counterparts in any country, to clauses (a) and (b) above.

1.37 “Phase I Clinical Trial” means a clinical trial of a Product on sufficient
numbers of normal volunteers and/or patients that is designed to establish that
such Product is safe for its intended use, can be delivered in a dose(s) that is
therapeutically useful, and to support its continued testing in Phase II
Clinical Trials.

1.38 “Phase IIb Clinical Trial” means a clinical trial of a Product on
sufficient numbers of patients that is designed to provide a preliminary
determination of safety and efficacy of such Product in the target patient
population over a range of doses and dose regimens.

1.39 “Phase III Clinical Trial” means a clinical trial of a Product on
sufficient numbers of patients that is designed to establish that such Product
is safe and efficacious for its intended use, and to define warnings,
precautions and adverse reactions that are associated with such Product in the
dosage range to be prescribed, and to support Regulatory Approval of such
Product or label expansion of such Product.

1.40 “Phase IIIb Clinical Trial” means a clinical trial of a Product, initiated
before regulatory approval and is not required for same, but which may provide
data that further defines how and where the drug should be used. A Phase IIIb
Clinical Trial may include epidemiological studies, modeling and
pharmacoeconomic studies, and investigator-sponsored clinical trials that are
approved by BMS and that otherwise fit the foregoing definition.

1.41 “Phase IV Clinical Trial” means a product support clinical trial of a
Product commenced after receipt of Regulatory Approval in the country where such
trial is conducted. A Phase IV Clinical Trial may include epidemiological
studies, modeling and pharmacoeconomic studies, and investigator-sponsored
clinical trials studying Product that are approved by BMS and that otherwise fit
the foregoing definition.

1.42 “Product” means any therapeutic or prophylactic product (for use in animals
or humans) that contains or comprises a Licensed Compound.

1.43 “Registrational Trial” means, with respect to a given Product, either:
(a) a Phase III Clinical Trial with such Product; or (b) a Phase IIb Clinical
Trial that, at the time of commencement, is expected to be the basis for initial
Regulatory Approval of such Product.

1.44 “Regulatory Approval” means any and all approvals (including Drug Approval
Applications, supplements, amendments, pre- and post-approvals, pricing and
reimbursement approvals), licenses, registrations or authorizations of any
Regulatory Authority, national, supra-national (e.g., the European Commission or
the Council of the EU), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity, that are necessary for
the manufacture, distribution, use or sale of a Product in a regulatory
jurisdiction.

 

7

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.45 “Regulatory Authority” means the applicable national (e.g., the FDA),
supra-national (e.g., the European Commission or the Council of the EU),
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity that, in each case, governs the approval of
a Product in such applicable regulatory jurisdiction.

1.46 “Research” means the following activities: (a) identifying Small Molecule
Compounds as [*] compounds that [*] and [*] TGR5 by [*]; (b) conducting a [*]
program to [*] such [*] compounds to [*] that [*] and [*] TGR5 (including the
conduct of [*] and [*] studies, and [*] studies); and (c) conducting [*] on [*]
to [*] for [*] (including the conduct of [*] studies, and related [*] and [*]
activities). To avoid confusion, Research does not include the conduct of
Development.

1.47 “[*]” means any: (a) [*] of the Exelixis TGR5 Compounds that are
specifically disclosed in the Exelixis Licensed Patents listed on Exhibit 1.7;
and (b) [*] of a [*] described in the foregoing subsection (a).

1.48 “Small Molecule Compound” means a molecule that [*] or [*]. For clarity,
[*], shall be considered Small Molecule Compounds.

1.49 “Sole Invention” means any Invention invented or discovered solely by or on
behalf of a Party (or its Affiliate) and its employees, contractors and/or
agents.

1.50 “Target Potency Threshold” means, with respect to a Small Compound
Molecule, that such Small Molecule Compound [*] and [*] the activity of TGR5
with a half maximal effective concentration (“EC50”) of less than or equal to
[*] in either the [*] assays or the [*] assays.

1.51 “Target Specificity Threshold” means, with respect to a Small Compound
Molecule, that such Small Molecule Compound demonstrates, in a [*] or [*], [*]
TGR5 [*]: (a) [*] of [*] including [*], and [*]; and (b) [*] ([*] or [*]) [*]
and [*].

1.52 “Territory” means the world.

1.53 “TGR5” means: (a) the gene for the G protein-coupled bile acid receptor 1,
otherwise known as TGR5 (or GPBAR1, BG37, GPCR19, GPR131, M-BAR, AND MGC40597),
([*]); (b) the protein encoded by such gene; and (c) all [*] and [*] thereof.

1.54 “Third Party” means any entity other than: (a) EXEL; (b) EPC; (c) BMS; or
(d) an Affiliate of any of the foregoing Party.

1.55 “United States” or “U.S.” means the United States of America, and its
territories, districts and possessions.

1.56 “Valid Claim” means: (a) a claim in an issued Patent that has not:
(i) expired or been canceled; (ii) been declared invalid by an unreversed and
unappealable or unappealed (within any applicable allowable time) decision of a
court or other appropriate body of competent jurisdiction; (iii) been admitted
to be invalid or unenforceable through reissue, disclaimer or otherwise; or
(iv) been abandoned in accordance with or as permitted by the terms of this
Agreement or by mutual written agreement of the Parties; or (b) a claim under an
application for a

 

8

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Patent that has been pending [*], and, in any case, which has not been canceled,
withdrawn from consideration, finally determined to be unallowable by the
applicable governmental authority or court for whatever reason (and from which
no appeal is or can be taken), or abandoned.

1.57 “XL475” means the Small Molecule Compound with Exelixis identifier
EXEL-04614475, as disclosed to BMS in writing prior to the Execution Date.

Additional Definitions

The following table identifies the location of definitions set forth in various
Sections of the Agreement.

 

Definition

 

Location (Section)

Alliance Manager

  2.3(a)

Bankrupt Party

  13.6(a)

[*]

  [*]

Confidential Information

  9.1

Cost-Terminated Patent Right

  6.7(d)(iii)

EDI

  13.11

Original Effective Date

  11.6

[*]

  [*]

Exelixis Sole Patent

  6.8(a)(i)

Indemnitees

  12.3

Joint Invention Patent

  6.5(b)

Joint Product Patent

  6.8(b)(i)(1)

Letter Agreement

  13.4

[*]

  [*]

Losses

  12.1

Other Joint Patent

  6.8(b)(ii)(1)

Permitted Use

  2.2(b)

Prior CDA

  9.4

ROR Collaboration Agreement

  13.4

Royalty Term

  7.8

Sales Threshold

  7.2(b)

Separable Compound

  6.7(a)(v)

Sole Invention Patent

  6.5(b)

Term

  10.1

TGR5 Technology

  2.1

Title 11

  13.6(a)

Transfer Addendum

  2.2(d)

Unauthorized Invention

  2.2(c)

Working Group

  2.6(f)

 

9

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2. TRANSFER OF TGR5 TECHNOLOGY

2.1 General. As soon as practicable following the Original Effective Date, and
for [*] thereafter, EXEL shall use Diligent Efforts to transfer to BMS, solely
in accordance with Section 2.2, all items of Information or Materials that are
in EXEL’s possession and Control as of the Original Effective Date and that are
[*] for BMS to research or pre-clinically develop Licensed Compounds (“TGR5
Technology”); provided that subsequent to such [*] period, EXEL will use
commercially reasonable efforts to transfer Information and Materials that are
in EXEL’s possession and Control and that are requested by BMS for purposes of
making a regulatory filing or patent application. BMS may request such a
transfer in writing pursuant to Section 2.2. Additionally, BMS may request that
EXEL provide a reasonable amount of on-site advice or support in connection with
the foregoing transfer until [*], and BMS shall reimburse EXEL for reasonable
travel costs incurred.

2.2 Transfer of TGR5 Technology. EXEL shall transfer to BMS, upon prior written
approval by the Parties, reasonable quantities of Information and Materials
included in the TGR5 Technology solely as described below.

(a) Ownership. Except as otherwise provided in the Agreement, all rights, title
and interest in and to such Information or Materials being transferred shall
remain with EXEL. All such Information or Materials shall be considered the
Confidential Information of EXEL and shall be subject to Article 9 of the
Agreement.

(b) Permitted Use. BMS shall use the Information or Materials solely for the
purposes of exercising its rights, and performing its obligations, under the
Agreement, subject to any additional limitations due to Exelixis’ obligations to
Third Parties relating to such Information or Materials (with such limitations
being set forth in the applicable Transfer Addendum) (the “Permitted Use”). BMS
shall not transfer, deliver or disclose any of the Materials to any Third Party,
other than its Affiliates or bona fide collaborators or third party contract
service providers, without EXEL’s prior written consent, except as otherwise
stipulated in the Transfer Addendum. The Materials shall not be used in humans,
except as otherwise contemplated by the Agreement. Any unused Materials supplied
by EXEL shall be returned to EXEL or destroyed as agreed upon in writing by the
Parties.

(c) Unauthorized Use. The Parties do not intend for BMS to use the Materials
other than for the Permitted Use. If BMS or its Affiliates or other transferees
use the Information or Materials outside of the Permitted Use, and any
inventions, improvements, discoveries or data arise (or result) from such
unauthorized use (such inventions, improvements, discoveries and data, and all
intellectual property rights related thereto, collectively the “Unauthorized
Inventions”), then: (i) BMS shall promptly and fully disclose all such
Unauthorized Inventions to EXEL in writing; (ii) BMS shall comply with the terms
of any upstream license agreement between either EXEL or EPC on one hand and a
Third Party on the other hand with respect to such Unauthorized Use of
Materials; and (iii) Exelixis may pursue all rights and remedies it may have
under this Agreement, or at law or in equity, with respect to any breach of BMS’
obligation of Permitted Use (and creation of any Unauthorized Inventions).

 

10

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(d) Transfer Addendum. Each transfer of Materials and Information shall occur
through the execution of an agreement substantially in the form of Exhibit 2.2
(each, a “Transfer Addendum”), which is incorporated by reference into the
Agreement. After receiving BMS’ written request for a particular item of TGR5
Technology, EXEL shall prepare and submit a Transfer Addendum listing the
Information and Materials to be transferred to BMS. Upon written approval of
such Transfer Addendum by the Parties, the Information and Materials shall be
transferred to BMS within [*]. For clarity, the intent of the Parties is to
provide BMS with the ability to use Materials and Information for the Permitted
Use and without additional restrictions other than those set forth in any
applicable agreements between EXEL or EPC on one hand and a Third Party on the
other hand, and as such, (i) no Transfer Addendum shall contain terms that are
inconsistent with this Agreement, and (ii) Exelixis shall not unreasonably
withhold its signature on a Transfer Addendum to prevent BMS from obtaining
access to Materials or Information where such request by BMS is consistent with
Section 2.1 and this Section 2.2.

(e) Retention of Key Individual. EXEL shall use commercially reasonable efforts
to seek to retain the services of [*] as an EXEL employee through [*]. If [*] is
not available, then EXEL will use commercially reasonable efforts to seek to
make available to BMS, through [*], a qualified employee who is familiar with
the Research Program. [*] or the qualified employee will be available to BMS on
a part-time basis (up to no more than half-time) when and as reasonably needed
during regular business hours, during the period beginning on the Original
Effective Date and ending [*]. During such period, [*] or the qualified employee
shall be available to assist BMS: (i) in the preparation of patent applications
with respect to the Exelixis TGR5 Compounds; and (ii) in the transfer of the
TGR5 discovery program effort to BMS.

2.3 Alliance Managers.

(a) Appointment. Each of the Parties shall appoint a single individual to act as
a single point of contact between the Parties to assure a successful transfer of
TGR5 Technology and to communicate with respect to matters under the Agreement
(each, an “Alliance Manager”). Each Party may change its designated Alliance
Manager from time to time upon written notice to the other Party. Any Alliance
Manager may designate a substitute to temporarily perform the functions of that
Alliance Manager by written notice to the other Party.

(b) Responsibilities. The Alliance Managers shall: (i) coordinate the transfer
of TGR5 Technology; (ii) be the point of first referral in all matters of
conflict resolution; (iii) identify and bring disputes to the attention of the
appropriate Party in a timely manner; (iv) plan and coordinate cooperative
efforts and internal and external communications; and (v) otherwise take
responsibility for ensuring that relevant action items resulting from such Party
interactions are appropriately carried out or otherwise addressed.

2.4 Independence. Subject to the terms of this Agreement, the activities and
resources of each Party shall be managed by such Party, acting independently and
in its individual capacity. The relationship between Exelixis and BMS is that of
independent contractors and neither Party shall have the power to bind or
obligate the other Party in any manner.

 

11

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

3. RESEARCH, DEVELOPMENT, MANUFACTURING & COMMERCIALIZATION OF PRODUCTS

3.1 Research, Development, & Manufacturing of Products

(a) Scope & Diligence. BMS shall have sole control and responsibility for the
Research, Development, Manufacture (including formulation) and Commercialization
of all Products. BMS shall bear all costs and expenses associated with the
Research, Development, Manufacture (including formulation) and Commercialization
of all Products. BMS shall use Diligent Efforts to Develop each such Product in
the Territory, and BMS shall use Diligent Efforts to Commercialize each Product
in [*] and each country in the Territory in which BMS maintains a commercial
presence for each indication for which it receives Regulatory Approval;
provided, however, that BMS may satisfy its diligence obligations by
sublicensing the Development and Commercialization of a Product to a Third Party
pursuant to the terms of this Agreement. EXEL may notify BMS in writing if EXEL
in good faith believes that BMS is not meeting its diligence obligations set
forth in this Section 3.1(a), and the Parties shall meet and discuss the matter
in good faith. EXEL may further request review of BMS’ records generated and
maintained as required under Section 3.1(b) below.

(b) Records. Each of EXEL and BMS shall maintain complete and accurate records
of all Research, Development, Manufacturing and Commercialization conducted by
it or on its behalf related to each Product, and all Information generated by it
or on its behalf in connection with Development under this Agreement with
respect to each such Product; provided that in the case of EXEL, such obligation
shall be limited to those records that exist as of the Original Effective Date.
Each of EXEL and BMS shall maintain such records at least until the later of:
(i) [*] after such records are created, or (ii) [*] after the Launch of the
Product to which such records pertain; provided that the following records shall
be maintained for a longer period, in accordance with each such Party’s internal
policies on record retention: (i) scientific notebooks and (ii) any other
records that either such Party reasonably requests be retained in order to
ensure the preservation, prosecution, maintenance or enforcement of intellectual
property rights. Such records shall be at a level of detail appropriate for
patent and regulatory purposes. Each of EXEL and BMS shall have the right to
review and copy such records of the other such Party at reasonable times to the
extent necessary or useful for such reviewing Party to conduct its obligations
or enforce its rights under this Agreement.

(c) Reports. Beginning [*] after the Original Effective Date, and every [*]
thereafter during the term of the Agreement, BMS shall submit to EXEL a written
progress report summarizing the Research, Development, Manufacturing and
Commercialization performed by or on behalf of BMS with respect to Products. If
reasonably necessary or useful for EXEL to exercise its rights under this
Agreement, EXEL may request that BMS provide more detailed information and data
regarding such reports by BMS, and BMS shall promptly provide EXEL with
information and data as is reasonably related to such request, at EXEL’s
expense. All such reports shall be considered Confidential Information of BMS.

3.2 Standards of Conduct. BMS shall perform, or shall ensure that its
Affiliates, sublicensees and Third Party contractors perform, all Research,
Development, Manufacturing and

 

12

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Commercialization activities in a good scientific and ethical business manner
and in compliance with applicable laws, rules and regulations.

 

4. REGULATORY

4.1 Regulatory Lead Party. BMS shall have sole responsibility for (and bear all
costs and expenses associated with) all regulatory activities regarding
Products. BMS shall also have sole responsibility for (and bear all costs and
expenses associated with) worldwide pharmacovigilance for such Product. BMS and
its Affiliates shall have sole responsibility for all pricing and reimbursement
approval proceedings relating to each Product in the Territory.

4.2 Ownership of Regulatory Dossier. BMS will own all regulatory filings for
such Product in order to facilitate BMS’ interactions with Regulatory
Authorities. BMS shall prepare and draft all filings (including any supplements
or modifications thereto and including the preparation of any electronic
submission of a Drug Approval Application) to Regulatory Authorities in each
such country for such Product.

4.3 Recalls in the Territory. Any decision to initiate a recall or withdrawal of
a Product in the Territory shall be made by BMS. In the event of any recall or
withdrawal, BMS shall take any and all necessary action to implement such recall
or withdrawal in accordance with applicable law, with assistance from EXEL as
reasonably requested by BMS. The costs of any such recall or withdrawal in the
Territory shall be borne solely by BMS.

 

5. MANUFACTURING

5.1 Transfer of Manufacturing Information.

(a) Promptly following the Original Effective Date, EXEL shall transfer the
Manufacturing technology Controlled by EXEL for XL475 to BMS. As soon as is
practicable after its receipt of such request, EXEL shall transfer to BMS all
Information that is Controlled by EXEL, that is related to the Manufacturing of
Licensed Compounds, and that is [*] to enable BMS to Manufacture Licensed
Compounds.

(b) BMS shall use any Information transferred pursuant to Section 5.1(a) solely
for the purpose of Manufacturing Licensed Compounds and/or Products for use by
BMS under this Agreement, and for no other purpose.

 

6. LICENSES; INTELLECTUAL PROPERTY

6.1 Licenses to BMS. Subject to the terms of this Agreement:

(a) Research. EXEL hereby grants to BMS an exclusive, worldwide, royalty-free
license (without the right to sublicense except to third party contract research
providers and manufacturers) under the Exelixis Licensed Know-How to research,
identify, derivatize, pre-clinically develop, make, have made, and use Licensed
Compounds solely for research purposes. EPC hereby grants to BMS an exclusive,
worldwide, royalty-free license (without the right to sublicense except to third
party contract research providers and manufacturers) under the Exelixis

 

13

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Licensed Patents to research, identify, derivatize, pre-clinically develop,
make, have made, and use Licensed Compounds solely for research purposes.

(b) Clinical Development and Commercialization. EXEL hereby grants to BMS an
exclusive, worldwide, royalty-bearing license (with the right to sublicense)
under the Exelixis Licensed Know-How to clinically develop, make, have made,
use, import, sell, offer to sell and have sold Products incorporating any
Licensed Compound. EPC hereby grants to BMS an exclusive, worldwide,
royalty-bearing license (with the right to sublicense) under the Exelixis
Licensed Patents to clinically develop, make, have made, use, import, sell,
offer to sell and have sold Products incorporating any Licensed Compound.

(c) Exelixis Retained Rights. Exelixis retains all rights to use the Exelixis
Licensed Know-How and Exelixis Licensed Patents except those expressly granted
to BMS on an exclusive basis under the terms of this Agreement. In addition,
notwithstanding the exclusive licenses granted to BMS pursuant to Section 6.1,
Exelixis retains the right under the Exelixis Licensed Patents and the Exelixis
Licensed Know-How to make, have made, use, and test Exelixis TGR5 Compounds
solely for internal research purposes.

6.2 BMS Covenants. BMS hereby covenants that BMS shall not (and shall ensure
that any of its permitted sublicensees shall not) use any Exelixis Licensed
Know-How or Exelixis Licensed Patents for a purpose other than that expressly
permitted in Section 6.1.

6.3 No Additional Licenses. Except as expressly provided in Sections 6.1, 6.2,
and Article 10, nothing in this Agreement grants either Party any right, title
or interest in and to the intellectual property rights of another Party (either
expressly or by implication or estoppel). For clarity, the licenses granted in
Sections 6.1 by Exelixis to BMS does not give BMS any right or license to
incorporate into any Product (e.g., as a combination product) any compound that
is Controlled by Exelixis and that is not a Licensed Compound. For clarity, the
licenses granted in Section 10.5 by BMS to Exelixis do not give Exelixis any
right or license to incorporate into any Product (e.g., as a combination
product) any compound that is Controlled by BMS and that is not a Licensed
Compound.

6.4 Sublicensing. The license granted to BMS in Section 6.1(b) shall be freely
sublicenseable by BMS in connection with the Development, Commercialization
and/or Manufacturing of Products. BMS shall provide EXEL and EPC with the name
of each permitted sublicensee of its rights under this Article 6 and a copy of
the applicable sublicense agreement; provided that BMS may redact confidential
or proprietary terms from such copy, including financial terms. BMS shall remain
responsible for each permitted sublicensee’s compliance with the applicable
terms and conditions of this Agreement. Each sublicense granted by BMS under
this Article 6 to a party that is an Affiliate of BMS at the time such license
is granted shall terminate immediately upon such party ceasing to be an
Affiliate of BMS.

6.5 Ownership.

(a) The inventorship of all Inventions shall be determined under the U.S. patent
laws.

 

14

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) BMS shall own the entire right, title and interest in and to any and all of
its Sole Inventions, and Patents claiming only such Sole Inventions (and no
Joint Inventions) (“Sole Invention Patents”). As between EXEL and EPC, EPC shall
own the entire right, title and interest in and to any and all of Sole Invention
Patents of EXEL and/or EPC. EXEL hereby assigns to EPC its entire right, title
and interest in and to its Sole Invention Patents. BMS and Exelixis shall be
joint owners in and to any and all Joint Inventions, provided that, as between
EXEL and EPC, EPC shall be the joint owner of any and all Patents claiming such
Joint Inventions (“Joint Invention Patents”), and EXEL hereby assigns to EPC its
entire right, title and interest in and to its Joint Invention Patents. Subject
to Section 6.1, BMS and Exelixis (EPC for Joint Invention Patents and EXEL for
other Joint Inventions) as joint owners each shall have the right to exploit and
to grant licenses under such Joint Inventions, and where exercise of such rights
require, under the laws of a country, the consent of the other Party, with the
consent of the other Party (such consent not to be unreasonably withheld,
delayed or conditioned) unless otherwise specified in this Agreement (including
where such rights are exclusively licensed to the other Party hereunder).

(c) All employees, agents and contractors of each Party shall be under written
obligation to assign any inventions and related intellectual property to the
Party for whom they are employed or are providing services.

(d) The Parties acknowledge and agree that this Agreement shall be deemed to be
a “Joint Research Agreement” as defined under 35 U.S.C. 103(c).

6.6 Disclosure. Each Party shall submit a written report to the other Parties no
less frequently than within [*] of the end of each [*] describing any Sole
Invention or Joint Invention arising during the prior [*] in the course of the
Agreement which it believes may be patentable or at such earlier time as may be
necessary to preserve patentability of such invention. Each Party shall provide
to the other Parties such assistance and execute such documents as are
reasonably necessary to permit the filing and prosecution of such patent
application to be filed on any such Sole Invention or Joint Invention, or the
issuance, maintenance or extension of any resulting Patent.

6.7 Patent Prosecution and Maintenance; Abandonment.

(a) Joint Patent Committee.

(i) Establishment & Meetings. Promptly after the Original Effective Date, the
Parties shall establish a committee (the “Joint Patent Committee” or “JPC”). The
JPC shall be composed of at least (1) representative from each of BMS and EXEL,
at least one of which shall be a patent counsel for such Party. Each such Party
may change its representative(s) by giving the other such Party at least [*]
prior written notice. The JPC shall meet within [*] after the Original Effective
Date, and once per [*] thereafter, or as may be requested by either Party as
necessary, by teleconference, videoconference or in person (as determined by the
JPC).

(1) Duties. As between EXEL and EPC, EXEL shall carry out the day-to-day
responsibility for filing, prosecution and maintenance on behalf of EPC under
Sections 6.1 to 6.8. Promptly after the Original Effective Date, [*] shall
oversee (subject to Sections 6.7(a)(ii), (iv) and (v) below) the preparation,
filing, prosecution (including any interferences, reissue proceedings and
reexaminations) and maintenance of all [*] Patents, [*]

 

15

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Patents Controlled by [*], and [*] Patents that in each case are [*] (the “[*]
Patents”), provided that, unless otherwise agreed by the Parties, such
responsibilities shall be carried out by: (A) [*] by [*] the [*], unless there
exists [*] and [*]; (B) [*] by [*], but only in the case where [*] described in
subsection (A) had [*] of [*]; or (C) [*] in conjunction with [*] described in
the preceding subsection (A) or (B), as applicable. [*], or [*], shall provide
[*] with an update of the filing, prosecution and maintenance status for each of
the [*] Patents on a periodic basis, and shall use commercially reasonable
efforts to consult with and cooperate with [*] with respect to the filing,
prosecution and maintenance of the [*] Patents, including providing [*] with
drafts of proposed filings to allow [*] a reasonable opportunity for review and
comment before such filings are due. [*], or [*], shall provide to [*] copies of
any papers relating to the filing, prosecution and maintenance of the [*]
Patents promptly upon their being filed and received.

(2) Decisions. Subsequent to the Original Effective Date, in the event of a
dispute between the Parties with regard to the preparation, filing, prosecution
(including any interferences, reissue proceedings and reexaminations) and
maintenance of any [*] Patent, the matter shall be promptly referred to the [*]
of EXEL and [*] for BMS. If these two (2) individuals are unable to resolve the
dispute promptly, then the matter shall be promptly elevated to the [*] of EXEL
and the [*] of BMS. If these two (2) individuals are unable to resolve the
dispute promptly, then, subject to Sections 6.7(a)(i)(3), 6.7(a)(i)(4),
6.7(a)(ii), [*] of the ROR Collaboration Agreement, and [*] of the ROR
Collaboration Agreement, [*] shall have the final decision, except if such
decision: (A) conflicts with the terms of the Agreement; (B) would result in [*]
described in [*] or a [*] of the [*]; or (C) materially impacts [*] prosecution
of Patents that [*] a [*], in which case of subsection 6.7(a)(i)(2)(A)-(C), [*]
shall have the final decision.

(3) Limitation on Subsection 6.7(a)(i)(2)(B). If [*] reasonably believes that
filing a new patent application covering a [*] (other than the [*] of a [*])
would result in potential claims [*] for [*], and if [*] disputes with [*] that
such patent application should be filed, then such dispute shall be discussed as
described in the first two (2) sentences of Section 6.7(a)(i)(2), and, if still
unresolved, shall be arbitrated pursuant to Section [*] of the ROR Collaboration
Agreement, and [*] shall not have the right to exercise its final-decision
making authority pursuant to Subsection 6.7(a)(i)(2)(B) unless the dispute is
resolved in [*] favor.

(4) Limitation on Subsection 6.7(a)(i)(2)(C). [*] hereby covenants that it shall
not, without the prior written consent of [*] (which shall not be unreasonably
delayed or conditioned), during the term of this Agreement, [*] the
decision-making authority granted to [*] pursuant to Subsection 6.7(a)(i)(2)(C)
[*] that is [*] as of the Original Effective Date or [*]. Furthermore, if [*]
the decision-making authority granted to [*] pursuant to Subsection
6.7(a)(i)(2)(C) [*] by [*], [*] or [*], and such [*] is [*] or [*] a [*] that is
[*], then [*] and [*] shall agree, pursuant to Section [*] of the ROR
Collaboration Agreement, on [*] the decision-making authority granted to [*]
pursuant to Subsection 6.7(a)(i)(2)(C).

(ii) Abandonment. In no event shall [*] knowingly permit any of the [*] Patents
to be abandoned in any country, or elect not to file a new patent application
claiming priority to a patent application within the [*] Patents either before
such patent application’s issuance or within the time period required for the
filing of an international (i.e., Patent Cooperation Treaty), regional
(including European Patent Office) or national application, without [*] written
consent (such consent not to be unreasonably withheld, delayed or conditioned)
or [*] otherwise first being

 

16

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

given an opportunity to assume full responsibility (at [*] expense) for the
continued prosecution and maintenance of such [*] Patents or the filing of such
new patent application. Accordingly, [*], or [*], shall provide [*] with notice
of the allowance and expected issuance date of any patent within the [*]
Patents, or any of the aforementioned filing deadlines, and [*] shall provide
[*] with prompt notice as to whether [*] desires [*] to file such new patent
application. In the event that [*] decides either: (A) not to continue the
prosecution or maintenance of a patent application or patent within the [*]
Patents in any country; or (B) not to file such new patent application requested
to be filed by [*], [*] shall provide [*] with notice of this decision at least
[*] prior to any pending lapse or abandonment thereof, and [*] shall thereafter
have the right to assume responsibility for the filing, prosecution and
maintenance of such patent or patent application. In the event that [*] assumes
such responsibility for such filing, prosecution and maintenance, [*] shall no
longer have the responsibility for such filing, prosecution and maintenance of
such patent applications and patents, and [*] shall cooperate as reasonably
requested by [*] to facilitate control of such filing, prosecution and
maintenance by [*]. In the case where [*] takes over the filing, prosecution or
maintenance of any patent or patent application as set forth above, such patent
or patent application shall [*] be [*] the [*], and [*] shall [*] such patent or
patent application.

(iii) Filing, Prosecution and Maintenance of Sole Invention Patents Controlled
by BMS. In accordance with this Section 6.7(a)(iii), BMS shall be responsible
for the filing, prosecution (including any interferences, reissues and
reexaminations) and maintenance of all Sole Invention Patents Controlled by BMS.
BMS shall provide to EXEL copies of any papers relating to the filing,
prosecution and maintenance of the Sole Invention Patents Controlled by BMS
promptly upon their being filed and received.

(iv) Patent Term Extension. EXEL and BMS shall each cooperate with each another
and shall use commercially reasonable efforts in obtaining patent term extension
(including any pediatric exclusivity extensions as may be available) or
supplemental protection certificates or their equivalents in any country with
respect to patent rights covering the Products. If elections with respect to
obtaining such patent term extensions are to be made, [*] shall have the right
to make the election to seek patent term extension or supplemental protection.

(v) Exelixis Right to Separate Claims. To the extent that any Sole Invention
Patent owned by EPC contains claims that cover compounds that are not Licensed
Compounds (such compounds, “Separable Compounds”), EXEL shall have the right to
separate any claims that cover such Separable Compounds (and not Licensed
Compounds) and to file such claims in a separate application (e.g., a
continuation, continuation-in-part, or divisional application). EXEL shall
notify BMS in writing prior to separating such claims, and such separation shall
be at EXEL’s sole expense.

(b) Payment of Prosecution Costs. [*] shall bear the out-of-pocket expenses
(including reasonable fees for any outside counsel, [*]) associated with the
filing, prosecution (including any interferences, reissue proceedings and
reexaminations) and maintenance of: (X) Patents covering [*]; and (Y) the [*]
Patents, provided that if any [*] or [*] is part of a patent application or
patent that [*] that are [*], then the Parties shall mutually agree upon an
appropriate allocation of the expenses so that [*] does not bear any portion of
the out-of-pocket expenses attributable to [*].

 

17

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c) Payment of Expenses for Joint Inventions. EXEL and BMS shall mutually agree
on the percentage of expenses that each of EXEL and BMS shall bear with respect
to Joint Inventions for which the cost of filing, prosecuting or maintaining
such Joint Invention is not the responsibility of a Party under Section 6.7(b)
hereof (which, in the absence of any other agreement between EXEL and BMS, shall
be divided evenly).

(d) Non-payment of Expenses.

(i) If either EXEL or BMS elects not to pay its share of any expenses with
respect to a Patent covering a [*] in a given country under any of Sections [*]
(each, a “[*] Patent”), such Party shall inform such other Party in writing not
less than [*] before any relevant deadline (or, in the event of a shorter period
in which to respond to a patent office, as soon as reasonably practicable), and,
if such other Party assumes the expenses associated with the [*] Patent, then
the assuming Party (in the case of EXEL, EPC) shall thereby become the sole
owner of such [*] Patent in such country and such other Party shall assign to
the assuming Party its rights, title and interests in such [*] Patent in such
country.

(ii) If either EPC or BMS is the assignee or owner of a Patent (other than a [*]
Patent) that is licensed to such other Party under Section 6.1, and such owning
Party elects not to pay its share of expenses pursuant to Sections [*] in a
given country, such owning Party shall inform such other Party in writing not
less than [*] before any relevant deadline (or, in the event of a shorter period
in which to respond to a patent office, as soon as reasonably practicable). If
such other Party assumes the expenses associated with the Patent in such
country, then the assuming Party shall thereby [*] such Patent and the owning
Party shall [*] such Patent in such country.

(iii) If either EPC or BMS is the licensee of a Patent (other than a [*] Patent)
under any of Sections 6.1 or 6.2, and such Party elects not to pay its share of
expenses pursuant to Sections [*] in a given country, such Party shall inform
such other Party (in the case of EPC is the licensee, EPC or EXEL shall inform
BMS, and in the case BMS is the licensee, BMS shall inform EXEL) in writing not
less than [*] before any relevant deadline (or, in the event of a shorter period
in which to respond to a patent office, as soon as reasonably practicable) (such
Patent(s) in such countries, as identified in such notice, being a
“Cost-Terminated Patent Right”), and shall no longer have any rights under such
Sections 6.1 or 6.2, as applicable, with respect to the relevant Patent in such
country, provided that all remaining rights and licenses under all other
Patent(s) within such licensed Patents would remain in effect. It is also
understood that such licensee shall be offered the opportunity to assume its
share of the responsibility for the costs of filing, prosecution and maintenance
of any Patent(s) claiming priority directly or indirectly from any such
Cost-Terminated Patent Right, and that where such expenses are assumed by such
licensee, it shall be afforded all the rights and licenses as provided under
this Agreement for the licensed Patents (other than the Cost-Terminated Patent
Right) with respect to such Patent(s) claiming priority directly or indirectly
from any such Cost-Terminated Patent Right.

(e) Each of EXEL and BMS shall provide to such other Party, on [*] basis, a
patent report that includes the serial number, docket number and status of each
Patent for which such Party has the right to direct the filing, prosecution and
maintenance and which [*] (in the case of [*] such [*] that are [*]) or [*].
EXEL and BMS through their patent counsel shall discuss as

 

18

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

appropriate (but not more than [*]) ways in which to allocate such out-of-pocket
expenses in an appropriate, cost-effective manner consistent with the purposes
of this Agreement [*].

6.8 Enforcement of Patent Rights.

(a) Enforcement of Exelixis Sole Patents.

(i) Enforcement by [*]. In the event that management or in-house counsel for any
Party becomes aware of a suspected infringement by a Third Party of a Patent
claiming a Sole Invention owned by EPC that claims the composition of matter
(including formulation), manufacture or use of one or more Licensed Compound(s)
or Product(s) that is being Developed or Commercialized by BMS or its Affiliate
or sublicensee using Diligent Efforts and which is exclusively licensed to BMS
under Section 6.1 (for purposes of this Section 6.8(a)(i) only, an “Exelixis
Sole Patent”), such Party shall notify the other Parties promptly, and following
such notification, the Parties shall confer. As between EXEL and EPC, EXEL shall
carry out the patent enforcement activities on behalf of EPC under this
Section 6.8, and shall pay costs and expenses on behalf of EPC in connection
therewith. Each of EXEL and BMS shall provide the same level of disclosure to
such other Party’s in-house counsel concerning suspected infringement of an
Exelixis Sole Patent as such Party would provide with respect to suspected
infringement of its own issued Patent or an exclusively licensed issued Patent
claiming a product it is developing or commercializing independent of this
Agreement. [*] shall have the right, but shall not be obligated, to bring an
infringement action against any such Third Party or to defend such proceedings
at its own expense, in its own name and entirely under its own direction and
control. [*] shall reasonably assist [*] (at [*] expense) in such actions or
proceedings if so requested, and [*] shall lend its name to such actions or
proceedings if requested by [*] or required by law, and [*] shall hold [*]
harmless from any liability incurred by [*] arising out of any such proceedings
or actions at [*] request. [*] have the right to participate and be represented
in any such suit by its own counsel at its own expense. No settlement of any
such action or defense which restricts the scope, or adversely affects the
enforceability, of any such Exelixis Sole Patent may be entered into by [*]
without the prior consent of [*] (such consent not to be unreasonably withheld,
delayed or conditioned).

(ii) Enforcement by [*]. If [*] elects not to bring any action for infringement
or to defend any proceeding described in Section 6.8(a)(i) and so notifies [*],
or where [*] otherwise desires to bring an action or to defend any proceeding
directly involving an Exelixis Sole Patent, then [*] may bring such action or
defend such proceeding at [*] own expense, in its own name and entirely under
its own direction and control; provided that [*] must confer with [*] with
respect to any such action or proceeding and obtain the prior written consent of
[*] to commence such action or proceeding, such consent not to be unreasonably
withheld, delayed or conditioned; provided further, that with respect to any
Exelixis Sole Patent that is a Patent [*] the [*] (or foreign equivalent(s) of
such Patent or the [*]) by [*] (a “[*] Patent”), if [*] fails to consent to any
such action or proceeding, the [*] for any [*] such Exelixis Sole Patent shall
in no event [*] by any failure to enforce such Exelixis Sole Patent. [*] shall
reasonably assist [*] (at [*] expense) in any action or proceeding being
prosecuted or defended by [*], if so requested by [*] or required by law, and
[*] shall hold [*] harmless from any liability incurred by [*] arising out of
any such proceedings or actions. [*] shall have the right to participate and be
represented in any such suit by its own counsel at its own expense. No
settlement of any such action or defense which restricts the

 

19

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

scope, or adversely affects the enforceability, of a [*] Patent, may be entered
into by [*] without the prior consent of [*] (such consent not to be
unreasonably withheld, delayed or conditioned).

(b) Enforcement of Joint Patents.

(i) Joint Product Patents.

(1) Enforcement by [*]. In the event that management or in-house counsel for
either EXEL or BMS becomes aware of a suspected infringement of a Patent
claiming a Joint Invention that pertains to the composition of matter (including
formulation), manufacture or use of one or more Licensed Compound(s) or
Product(s) that is being Developed or Commercialized by BMS or its Affiliate or
sublicensee using Diligent Efforts and (a “Joint Product Patent”), such Party
shall notify such other Party promptly, and following such notification, the
Parties shall confer. Each Party shall provide the same level of disclosure to
such other Party’s in-house counsel concerning suspected infringement of a Joint
Product Patent as such Party would provide with respect to suspected
infringement of its own issued Patent or an exclusively licensed issued Patent
claiming a product it is developing or commercializing independent of this
Agreement. [*] shall have the right, but shall not be obligated, to bring an
infringement action or to defend such proceedings at its own expense, in its own
name and entirely under its own direction and control. [*] shall reasonably
assist [*] (at [*] expense) in such actions or proceedings if so requested, and
[*] shall lend its name to such actions or proceedings if requested by [*] or
required by law, and [*] shall hold [*] harmless from any liability incurred by
[*] arising out of any such proceedings or actions. [*] have the right to
participate and be represented in any such suit by its own counsel at its own
expense. No settlement of any such action or defense which restricts the scope
or affects the enforceability of a Joint Product Patent may be entered into by
[*] without the prior consent of [*] (such consent not to be unreasonably
withheld, delayed or conditioned).

(2) Enforcement by [*]. If [*] elects not to bring any action for infringement
or to defend any proceeding described in Section 6.8(b)(i)(1) and so notifies
[*], or for any other enforcement by [*] of a Joint Product Patent which is
exclusively licensed to BMS under Section 6.1, then [*] may bring such action or
defend such proceeding at its own expense, in [*] own name and entirely under
its own direction and control; provided that [*] must confer with [*] with
respect to any such action or proceeding and obtain the prior written consent of
[*] to commence such action or proceeding, such consent not to be unreasonably
withheld, delayed or conditioned; provided further, that with respect to any
Joint Product Patent that is a [*] Patent, if [*] fails to consent to any such
action or proceeding, the [*] for any [*] such Joint Product Patent shall in no
event [*] by any failure to enforce such Joint Product Patent. [*] shall
reasonably assist [*] (at [*] expense) in any action or proceeding being
prosecuted or defended by [*], if so requested by [*] or required by law, and
[*] shall hold [*] harmless from any liability incurred by [*] arising out of
any such proceedings or actions. [*] shall have the right to participate and be
represented in any such suit by its own counsel at its own expense. No
settlement of any such action or defense which restricts the scope or affects
the enforceability of a Joint Product Patent may be entered into by [*] without
the prior consent of [*] (such consent not to be unreasonably withheld, delayed
or conditioned).

 

20

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) Other Joint Patents.

(1) Enforcement by [*]. In the event that management or in-house counsel for
either EXEL or BMS becomes aware of a suspected infringement of a Patent that
claims a Joint Invention but is not a Joint Product Patent (an “Other Joint
Patent”), such Party shall notify such other Party promptly, and following such
notification, the Parties shall confer. Each of EXEL and BMS shall provide the
same level of disclosure to such other Party’s in-house counsel concerning
suspected infringement of an Other Joint Patent as such Party would provide with
respect to suspected infringement of its own issued Patent or an exclusively
licensed issued Patent claiming a product it is developing or commercializing
independent of this Agreement. [*] shall have the right, but shall not be
obligated, to prosecute an infringement action or to defend such proceedings at
its own expense, in its own name and entirely under its own direction and
control. [*] shall reasonably assist [*] (at [*] expense) in such actions or
proceedings if so requested, and [*] shall lend its name to such actions or
proceedings if requested by [*] or required by law, and [*] shall hold [*]
harmless from any liability incurred by [*] arising out of any such proceedings
or actions. [*] have the right to participate and be represented in any such
suit by their own counsel at its own expense. No settlement of any such action
or defense which restricts the scope or affects the enforceability of an Other
Joint Patent may be entered into by [*] without the prior consent of [*] (such
consent not to be unreasonably withheld, delayed or conditioned).

(2) Enforcement by [*]. If [*] elects not to bring any action for infringement
or to defend any proceeding described in Section 6.8(b)(ii)(1) and so notifies
[*], then [*] may bring such action or defend such proceeding at its own
expense, in its own name and entirely under its own direction and control;
provided that [*] must confer with [*] with respect to any such action or
proceeding and obtain the prior written consent of [*] to commence such action
or proceeding, such consent not to be unreasonably withheld, delayed or
conditioned; provided further, that with respect to any Other Joint Patent that
is a [*] Patent, if [*] fails to consent to any such action or proceeding, the
[*] for any [*] such Other Joint Patent shall in no event [*] by any failure to
enforce such Other Joint Patent. [*] shall reasonably assist [*] (at [*]
expense) in any action or proceeding being prosecuted or defended by [*], if so
requested by [*] or required by law, and [*] shall hold [*] harmless from any
liability incurred by [*] arising out of any such proceedings or actions. [*]
shall have the right to participate and be represented in any such suit by its
own counsel at its own expense. No settlement of any such action or defense
which restricts the scope or affects the enforceability of an Other Joint Patent
may be entered into by [*] without the prior consent of [*] (such consent not to
be unreasonably withheld, delayed or conditioned).

(c) General Provisions Relating to Enforcement of Patents.

(i) Withdrawal. If either EXEL or BMS brings such an action or defends such a
proceeding under this Section 6.8 and subsequently ceases to pursue or withdraws
from such action or proceeding, it shall promptly notify such other Party and
such other Party (in the case of EXEL, on behalf of EPC) may substitute itself
for the withdrawing Party under the terms of this Section 6.8 (including such
prior written consent as provided for under this Section 6.8) at its own
expense.

(ii) Recoveries. In the event either Party exercises the rights conferred in
this Section 6.8 and recovers any damages or other sums in such action, suit or
proceeding or in

 

21

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

settlement thereof, such damages or other sums recovered shall first be applied
to all out-of-pocket costs and expenses incurred by the Parties in connection
therewith, including attorneys fees. If such recovery is insufficient to cover
all such costs and expenses of both Parties, it shall be shared in proportion to
the total such costs and expenses incurred by each Party. If after such
reimbursement any funds shall remain from such damages or other sums recovered,
such funds shall be [*].

(d) Data Exclusivity and Orange Book Listings. With respect to data exclusivity
periods (such as those periods listed in the FDA’s Orange Book (including any
available pediatric extensions) or periods under national implementations of
Article 9.1(a)(iii) of Directive 2001/EC/83, and all international equivalents),
BMS shall use commercially reasonable efforts consistent with its obligations
under applicable law (including any applicable consent order) to seek, maintain
and enforce all such data exclusivity periods available for the Products. With
respect to filings in the FDA Orange Book (and foreign equivalents) for issued
patents for a Product, upon request by BMS (and at BMS’ expense), Exelixis shall
provide reasonable cooperation to BMS in filing and maintaining such Orange Book
(and foreign equivalent) listings.

(e) No Action in Violation of Law. None of the Parties shall be required to take
any action pursuant to this Section 6.8 that such Party reasonably determines in
its sole judgment and discretion conflicts with or violates any court or
government order or decree applicable to such Party.

(f) Notification of Patent Certification. [*] shall notify and provide [*] with
copies of any allegations of alleged patent invalidity, unenforceability or
non-infringement of any [*] Patent [*] hereunder pursuant to a Paragraph IV
Patent Certification by a Third Party filing an Abbreviated New Drug
Application, an application under §505(b)(2) or other similar patent
certification by a Third Party, and any foreign equivalent thereof. Such
notification and copies shall be provided to [*] by [*] as soon as practicable
and at least within [*] after [*] receives such certification, and shall be sent
by facsimile and overnight courier to the address set forth below:

[*]

6.9 Defense of Third Party Claims. If a claim is brought by a Third Party that
any activity related to work performed by a Party under the Agreement infringes
the intellectual property rights of such Third Party, each Party shall give
prompt written notice to the other Party of such claim, and following such
notification, the Parties shall confer on how to respond.

6.10 Copyright Registrations. Copyrights and copyright registrations on
copyrightable subject matter shall be filed, prosecuted, defended, and
maintained, and the Parties shall have the right to pursue infringers of any
copyrights owned or Controlled by it, in substantially the same manner as the
Parties have allocated such responsibilities, and the expenses therefor, for
patent rights under this Article 6.

 

7. COMPENSATION

7.1 Upfront Payment. BMS shall pay Exelixis an upfront payment of Thirty-Five
Million Dollars ($35,000,000) within [*] after the Original Effective Date. Such
payment shall be noncreditable and nonrefundable.

 

22

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

7.2 Milestone Payments to EPC.

(a) Development and Regulatory Milestones. For each Product, BMS shall make the
milestone payments set forth below to EPC within [*] after the first achievement
of each indicated event by BMS or any of its Affiliates or sublicensees with
respect to such Product. All such milestone payments made by BMS to EPC
hereunder shall be noncreditable and nonrefundable. For clarity, with respect to
milestones that are triggered by the [*], such [*] must be [*] that is [*] and
[*] the [*] or [*] the [*]. For example, if the [*] is [*] the [*] or [*], a
milestone for [*] would be possible for the first occurrence of [*] that is [*]
and [*] the [*] or [*] (such as [*], etc).

 

Event

   Milestone
Payment  

(i) [*]

   $ [ *] 

(ii) [*]

   $ [ *] 

(iii) [*]

   $ [ *] 

(iv) [*]

   $ [ *] 

(v) [*]

   $ [ *] 

(vi) [*]

   $ [ *] 

(vii) [*]

   $ [ *] 

(viii) [*]

   $ [ *] 

(ix) [*]

   $ [ *] 

(x) [*]

   $ [ *] 

(xi) [*]

   $ [ *] 

(xii) [*]

   $ [ *] 

(b) Commercial Milestones. BMS shall make the milestone payments set forth below
to EPC after first achievement of each indicated event by BMS or any of its
Affiliates or sublicensees with respect to each Product. Each milestone payment
shall be made by BMS [*], [*] due and payable [*] after the end of the [*] in
which such milestone event is met. BMS shall pay [*] to EPC [*] if, at the time
[*], the [*] the payment obligation (the “[*]”) was [*] for the [*]. Otherwise,
the [*] shall be [*], provided that [*]. BMS shall pay [*] to EPC [*] if, at the
time [*], the [*] for the [*]. Otherwise, the [*] shall be [*], provided that
the [*]. All such milestone

 

23

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

payments made by BMS to EPC hereunder shall be noncreditable and nonrefundable,
and shall be paid only once with respect to each Product.

 

Event

   Milestone Payment  

[*]

   $ [ *] 

[*]

   $ [ *] 

[*]

   $ [ *] 

(c) Milestone Payment Restrictions. Each milestone payment set forth in
Section 7.2(a) shall be paid [*] with respect to [*], [*] the [*] or [*] the [*]
in [*] for [*], or the [*] or [*] for [*].

(d) Milestone Payments for [*]. If BMS is diligently developing and paying
milestones to EPC under Section 7.2(a) [*], the payments otherwise to be made to
EPC under Sections 7.2(a) for [*] shall be [*] such [*] the [*] in [*], in which
case BMS shall pay EPC [*] any such [*] in [*] within [*] of the [*] such [*];
provided, however, that if this Agreement terminates before such [*], then BMS
shall [*] pay EPC the [*]. If [*] the [*] or [*], then BMS shall only pay
milestones [*] for the events that [*] the [*] such [*]; however, if a [*], then
BMS shall pay the milestones [*] a [*] have been paid [*]. For clarity, the
Parties agree that [*] shall [*], [*], or [*] of the [*] the [*].

7.3 Royalty Payments to EPC for Net Sales of Products. For each Product, and for
all Program Backups that are Products, BMS shall pay to EPC royalties on Net
Sales of such Product by BMS (or its Affiliates or sublicensees) in the
Territory at a royalty rate determined by aggregate Net Sales in the Territory
of such Product in a calendar year as follows:

 

Calendar year Net Sales of Products in the Territory

   Royalty Rate  

First $[*]

     [ *]% 

Portion above $[*] and up to and including $[*]

     [ *]% 

Portion above $[*]

     [ *]% 

For clarity, Net Sales shall be [*]. For the purpose of this Section 7.3, all
Products [*] shall be [*] and the Net Sales of such Products shall be [*] the
[*], regardless of whether [*] or [*], or [*] or [*]. All royalty payments made
by BMS to EPC hereunder shall be noncreditable and nonrefundable, [*] to EPC, in
which case such [*] shall be [*] (or, in the event that [*], such [*] shall be
[*]).

 

24

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

7.4 Third Party Royalties for Products in the Territory and Products in the U.S.

(a) [*] all Third Party royalties owed with respect to either a Product in the
Territory on intellectual property that is intellectual property that: (A) [*]
from a Third Party prior to the Original Effective Date and [*]; and (B) [*].
Subject to Section 7.4(b), [*] Third Party royalties owed on intellectual
property in connection with the development and commercialization of a Product
in the Territory; provided that each Party shall bear all Third Party royalties
arising from any infringing activities by such Party prior to the Original
Effective Date.

(b) BMS may deduct from the royalties it would otherwise owe to EPC pursuant to
Section 7.3 for a particular Product, an amount equal to [*] of all royalties
payable to a Third Party in consideration for rights necessary or reasonably
useful for the manufacture, use or sale of such Product, up to a maximum
deduction of [*] of the royalties due EPC for such Product.

7.5 [*]. During the applicable Royalty Term for a particular Product, if the
Patents claiming the composition of matter of such Product have expired, and if
any [*]: (a) [*] in any given country in any year; and (b) such [*] in such
country for such year are, [*]:

(i) [*], but [*] of the [*] in such country, then [*]; or

(ii) [*] of the [*] in such country, then [*] 7.3.

7.6 Limitation on Deductions. Notwithstanding anything to the contrary in this
Agreement, the operation of Section 7.4 and Section 7.5 for a given Product,
whether singularly or in combination with each other, shall not [*].

7.7 Quarterly Payments and Reports. All royalties due under Section 7.3 shall be
paid quarterly, on a country-by-country basis, within [*] of the end of the
relevant quarter for which royalties are due. BMS shall provide to EPC within
[*] after the end of each quarter a report that summarizes the Net Sales of a
Product during such quarter, provided that to the extent additional information
is reasonably required by EPC and/or EXEL to comply with its obligations to any
of its licensors, the Parties shall work together in good faith to timely
compile and produce such additional information. Such reports shall also include
detailed information regarding the calculation of royalties due pursuant to
Section 7.3, including allowable deductions in the calculation of Net Sales of
each Product on which royalties are paid, and, to the extent Section 7.5 is
applicable, the calculation of [*] and [*] of [*].

7.8 Term of Royalties. EPC’s right to receive royalties under Section 7.3 shall
expire on a country-by-country and Product-by-Product basis upon the later of:
(a) [*]; or (b) [*] (the “Royalty Term”). Upon the expiration of the Royalty
Term with respect to a Product in a country, BMS shall have a fully-paid-up
perpetual license under Sections 6.1(a) and 6.1(b) for the making, using,
selling, offering for sale and importing of such Product in such country.

7.9 Payment Method. All payments due under this Agreement to EPC shall be made
by bank wire transfer in immediately available funds to an account designated by
EPC. All payments hereunder shall be made in Dollars.

 

25

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

7.10 Taxes. EPC shall pay any and all taxes levied on account of all payments it
receives under this Agreement. If laws or regulations require that taxes be
withheld, BMS shall: (a) deduct those taxes from the remittable payment; (b) pay
the taxes to the proper taxing authority; and (c) send evidence of the
obligation together with proof of tax payment to EPC within [*] following that
tax payment. The Parties shall discuss appropriate mechanisms for minimizing
such taxes to the extent possible in compliance with applicable law.

7.11 Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties accrued in that country shall be
paid to EPC in Dollars based on the Dollar reported sales for the quarter
(translated for such country per Statement of Financial Standards No. 52),
unless otherwise mutually agreed.

7.12 Sublicenses. In the event BMS grants any permitted licenses or sublicenses
to Third Parties to sell Products that are subject to royalty payments under
Section 7.3, BMS shall have the responsibility to account for and report sales
of any Product by a licensee or a sublicensee on the same basis as if such sales
were Net Sales by BMS. BMS shall pay to EPC (or cause the licensee or
sublicensee to pay to EPC, with BMS remaining responsible for any failure of the
licensee or sublicensee to pay amounts when due under this Agreement):
(a) royalties on such sales as if such sales of the licensee or sublicensee were
Net Sales of BMS or any of its Affiliates; and (b) milestones payments pursuant
to Section 7.2 based on the achievement by such licensee or sublicensee of any
milestone event contemplated in such Sections as if such milestone event had
been achieved by BMS or any of its Affiliates hereunder. Any sales by BMS’
Affiliates and sublicensees of BMS or such sublicensee’s Affiliates, in each
case to Third Parties, shall be aggregated with sales by BMS for the purpose of
calculating the aggregate Net Sales in Sections 7.2 and 7.3.

7.13 Foreign Exchange. Conversion of sales recorded in local currencies to
Dollars shall be performed in a manner consistent with BMS’ normal practices
used to prepare its audited financial statements for internal and external
reporting purposes, which uses a widely accepted source of published exchange
rates.

7.14 Records. BMS shall keep (and shall ensure that its Affiliates and
sublicensees shall keep) such records as are required to determine, in a manner
consistent with GAAP and this Agreement, the sums due under this Agreement,
including Net Sales. All such books, records and accounts shall be retained by
such Party until the later of (a) [*] after the end of the period to which such
books, records and accounts pertain and (b) the [*] (or any extensions thereof),
or for such longer period as may be required by applicable law. BMS shall
require its sublicensees to provide to it a report detailing the foregoing
expenses and calculations incurred or made by such sublicensee, which report
shall be made available to Exelixis in connection with any audit conducted by
Exelixis pursuant to Section 7.15.

7.15 Audits. Exelixis shall have the right to have an independent certified
public accountant, reasonably acceptable to BMS, to have access during normal
business hours, and upon reasonable prior written notice, to examine only those
records of BMS (and its Affiliates and sublicensees) as may be reasonably
necessary to determine, with respect to any calendar year ending not more than
[*] prior to Exelixis’ request, the correctness or completeness of any report or
payment made under this Agreement. The foregoing right of review may be
exercised [*]. Results

 

26

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

of any such examination shall be: (a) limited to information relating to the
Products; (b) made available to both Parties; and (c) subject to Article 9.
Exelixis shall bear the full cost of the performance of any such audit, unless
such audit discloses a variance to the detriment of Exelixis of more than [*]
from the amount of the original report, royalty or payment calculation, in which
case BMS shall bear the full cost of the performance of such audit. The results
of such audit shall be [*].

7.16 Interest. Any payments or portions thereof due hereunder that are not paid
on the date such payments are due under this Agreement shall bear interest at a
rate equal to the lesser of: (a) [*] Rate as published by Citibank, N.A., New
York, New York, or any successor thereto, at 12:01 a.m. on the first day of each
quarter in which such payments are overdue; or (b) the maximum rate permitted by
law, in each case calculated on the number of days such payment is delinquent,
compounded monthly.

7.17 Non-Monetary Consideration. In the event that BMS or its Affiliates or
sublicensees receives any non-monetary consideration in connection with the sale
of a Product, BMS’ payment obligations under this Article 7 shall be based on
the fair market value of such other consideration. In such case, BMS shall
disclose the terms of such arrangement to EPC and EXEL and the Parties shall
endeavor in good faith to agree on such fair market value.

7.18 Payments to or Reports by Affiliates. Any payment required under any
provision of this Agreement to be made to either BMS or EPC or any report
required to be made by any Party shall be made to or by an Affiliate of that
Party if designated in writing by that Party as the appropriate recipient or
reporting entity.

 

8. EXCLUSIVITY

8.1 Licensed Compounds. This Agreement will be exclusive with respect to the
Development, Manufacture, and Commercialization of [*] that are intended to [*],
as described below.

(a) Prior to Commercialization. Subject to Sections 8.1(a)(i), 8.2, 8.3 and 8.4,
[*], [*] (directly or indirectly, and either with or without a bona fide
collaborator) outside the scope of this Agreement any programs: (I) that [*]
that [*]; or (II) where [*].

(i) [*] of a Product. Upon either (A) the [*] of [*] Products pursuant to
Section [*]; or (B) the [*] of [*] Product pursuant to Section [*], [*]
(directly or indirectly, and either with or without a bona fide collaborator)
outside the scope of this Agreement programs to [*] that [*].

(ii) [*] of a [*]. In the event of any [*] of a [*] that is permitted under
Section [*], the Party [*] shall [*] a [*] of [*] of any [*] a [*] subsequent to
[*] of a [*] and [*] the [*] the [*] with respect to such [*] or [*] of this
Agreement (in either case, [*]).

(b) Subsequent to Commercialization. Subject to Sections 8.2, 8.3 and 8.4, [*],
[*] (directly or indirectly, and either with or without a bona fide
collaborator) outside the scope of this Agreement any programs to [*] that [*],
and any [*] subject to the following terms and conditions:

 

27

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(i) Commercial Launch of [*]. [*], any product [*]: (A) that is [*] and [*]; or
(B) where the [*] that [*] (any such product, a “[*]”), for a [*] of a [*].

8.2 [*]. Notwithstanding anything to the contrary set forth in this Article 8,
if either BMS or EXEL is engaged in [*] a program that is [*] that is [*], and
[*] such program [*], such Party shall [*] with such [*] in order to [*] so the
[*] the [*] for [*].

8.3 Not Applicable to [*]. The restrictions and obligations in Section 8.1 shall
not apply with respect to either BMS or EXEL for [*] that are [*] by such Party
[*] (either with or without a bona fide collaborator).

8.4 [*] Right. [*] may [*] with a [*] that [*] a [*] solely with respect to the
[*] of [*] and/or a [*] that [*]: (a) any [*] product that is [*] a [*]; and
(b) such [*] a [*], on the condition that [*] to [*] of [*] with respect to [*]
as set forth herein (assuming such [*] and/or a [*]).

 

9. CONFIDENTIALITY

9.1 Nondisclosure of Confidential Information. For the purpose of this Article
9, unless otherwise set forth herein, EXEL and EPC shall be deemed collectively
as one (1) “Party” and shall be referred to as “Exelixis.” All Information or
Materials disclosed by one Party to the other Party pursuant to this Agreement,
and, subject to Section 9.6, Information that is generated pursuant to this
Agreement with respect to Licensed Compounds or Products (for so long as such
Licensed Compound or Product is not removed from the Agreement as a result of a
Product specific termination pursuant to Section 10.2 or Section 10.3), shall be
“Confidential Information” for all purposes hereunder. The Parties agree that
during the period from the Execution Date to the Original Effective Date, during
term of this Agreement and for a period of [*] thereafter, a Party receiving
Confidential Information of the other Party shall: (a) use Diligent Efforts to
maintain in confidence such Confidential Information (but not less than those
efforts as such Party uses to maintain in confidence its own proprietary
industrial information of similar kind and value) and not to disclose such
Confidential Information to any Third Party without prior written consent of the
other Party (such consent not to be unreasonably withheld, delayed or
conditioned), except for disclosures made in confidence to any Third Party under
terms consistent with this Agreement and made in furtherance of this Agreement
or of rights granted to a Party hereunder; and (b) not use such other Party’s
Confidential Information for any purpose except those permitted by this
Agreement (it being understood that this Section 9.1 shall not create or imply
any rights or licenses not expressly granted under Article 6 or Article 10
hereof).

9.2 Exceptions. The obligations in Section 9.1 shall not apply with respect to
any portion of the Confidential Information that the receiving Party can show by
competent written proof:

(a) Is publicly disclosed by the disclosing Party, either before or after it is
disclosed to the receiving Party hereunder; or

(b) Was known to the receiving Party or any of its Affiliates, without
obligation to keep it confidential, prior to disclosure by the disclosing Party;
or

 

28

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c) Is subsequently disclosed to the receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without obligation to keep it
confidential; or

(d) Is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
receiving Party, and is not directly or indirectly supplied by the receiving
Party in violation of this Agreement; or

(e) Has been independently developed by employees or contractors of the
receiving Party or any of its Affiliates without the aid, application or use of
the disclosing Party’s Confidential Information.

9.3 Authorized Disclosure. A Party may disclose the Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following instances; provided that notice of any such
disclosure shall be provided as soon as practicable to the other Party:

(a) Filing or prosecuting Patents relating to Sole Inventions, Joint Inventions
or Products, in each case pursuant to activities under this Agreement;

(b) Regulatory filings;

(c) Prosecuting or defending litigation;

(d) Complying with applicable governmental laws and regulations; and

(e) Disclosure, in connection with the performance of this Agreement, or
exercise of its rights hereunder, to Affiliates, potential collaborators,
partners, and actual and potential licensees (including potential co-marketing
and co-promotion contractors, research contractors and manufacturing
contractors), research collaborators, potential investment bankers, investors,
lenders, and investors, employees, consultants, or agents, each of whom prior to
disclosure must be bound by similar obligations of confidentiality and non-use
at least equivalent in scope to those set forth in this Article 9.

The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties. Such terms may be disclosed by a Party
to individuals or entities covered by Section 9.3(e) above, each of whom prior
to disclosure must be bound by similar obligations of confidentiality and
non-use at least equivalent in scope to those set forth in this Article 9. In
addition, a copy of this Agreement may be filed by either Party with the
Securities and Exchange Commission in connection with any public offering of
such Party’s securities, in connection with such Party’s on-going periodic
reporting requirements under the federal securities laws, or as otherwise
necessary under applicable law or regulations. In connection with any such
filing, such Party shall endeavor to obtain confidential treatment of economic,
competitively sensitive, and trade secret information.

9.4 Termination of Prior Agreements. All Information exchanged between the
Parties under the Confidential Disclosure Agreement between EXEL and BMS
executed as of [*], and amended as of [*] and [*] (such confidential disclosure
agreement, as amended, the “Prior CDA”)

 

29

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

that relates to TGR5, Licensed Compounds or Products shall be deemed
Confidential Information and shall, commencing upon the Execution Date, be
subject to the terms of this Article 9 rather than the Prior CDA. The Prior CDA
shall otherwise remain in full force and effect, including with respect to each
Party’s rights with respect to breaches thereof, if any, that occurred prior to
the Execution Date with respect to Information described in the first sentence
of this Section 9.4.

9.5 Publicity. The Parties agree that the public announcement of the execution
of this Agreement shall be substantially in the form of the press release
attached as Exhibit 9.5. Any other publication, news release or other public
announcement relating to this Agreement or to the performance hereunder, shall
first be reviewed and approved by both Parties; provided, however, that any
disclosure which is required by law, including disclosures required by the U.S.
Securities and Exchange Commission or made pursuant to the requirements of the
national securities exchange or other stock market on which such Party’s
securities are traded, as advised by the disclosing Party’s counsel may be made
without the prior consent of the other Party, although the other Party shall be
given prompt notice of any such legally required disclosure and to the extent
practicable shall provide the other Party an opportunity to comment on the
proposed disclosure.

9.6 Publications. Subject to Section 9.3, each Party agrees to provide the other
Party the opportunity to review any proposed disclosure which contains
Confidential Information of the other Party and would or may constitute an oral,
written or electronic public disclosure if made (including the full content of
proposed abstracts, manuscripts or presentations), and which relate to any
Inventions, at least [*] prior to its intended submission for publication and
agrees, upon request, not to submit any such abstract or manuscript for
publication until the other Party is given a reasonable period of time to secure
patent protection for any material in such publication which it believes to be
patentable; provided, however, that BMS may publish results of clinical studies
relating to Licensed Compounds without the prior review or approval of Exelixis.
Both Parties understand that a reasonable commercial strategy may require delay
of publication of information or filing of patent applications. The Parties
agree to review and consider delay of publication and filing of patent
applications under certain circumstances. The Alliance Managers (or the
Parties), as appropriate, shall review such requests and recommend subsequent
action. Subject to Section 9.3, neither Party shall have the right to publish or
present Confidential Information of the other Party which is subject to
Section 9.1. Nothing contained in this Section 9.6 shall prohibit the inclusion
of Confidential Information of the non-filing Party necessary for a patent
application, provided the non-filing Party is given a reasonable opportunity to
review the extent and necessity for its Confidential Information to be included
prior to submission of such patent application related to the Agreement. Any
disputes between the Parties regarding delaying a publication or presentation to
permit the filing of a patent application shall be referred to the Alliance
Managers (or the Parties), as appropriate.

 

10. TERM AND TERMINATION

10.1 Term. For the purpose of this Article 10, unless otherwise set forth
herein, EPC and EXEL shall be deemed collectively as one (1) “Party” and shall
be referred to as “Exelixis.” This Agreement shall become effective on the
Effective Date and shall remain in effect until terminated in accordance with
Sections 10.2 or 10.3 or by mutual written agreement, or until the expiration of
all payment obligations under Article 7. The period of time between the Original
Effective Date until the expiration of this Agreement shall be deemed the
“Term”, provided that, for the period of

 

30

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

time between the Original Effective Date and the Effective Date, the terms and
conditions of the License Agreement shall apply.

10.2 BMS’ Right to Terminate. BMS shall have the right to terminate this
Agreement, at any time, on a Product-by-Product and country-by-country basis
upon: (a) [*] prior written notice to each of EXEL and EPC, in the event that
such termination is [*] of the [*] or (b) [*] prior written notice to each of
EXEL and EPC, in the event that such termination is [*] of the [*].

10.3 Termination for Material Breach or Patent Challenge

(a) Notice. If either Party believes that the other is in material breach of
this Agreement (including any material breach of a representation or warranty
made in this Agreement), then the non-breaching Party may deliver notice of such
breach to the other Party. In such notice the non-breaching Party shall identify
the actions or conduct that such Party would consider to be an acceptable cure
of such breach. For all breaches other than a failure to make a payment set
forth in Article 7, the allegedly breaching Party shall have [*] to cure such
breach. For any breach arising from a failure to make a payment set forth in
Article 7, the allegedly breaching Party shall have [*] to cure such breach.

(b) Cure Period. Subject to Section 10.3(c), if the Party receiving notice of
breach fails to cure such breach within the [*] period or [*] period (as
applicable), or the Party providing the notice reasonably determines that the
proposed corrective plan or the actions being taken to carry it out is not
commercially practicable, the Party originally delivering the notice may
terminate this Agreement upon [*] advance written notice, provided, that if the
breach [*] or [*], the non-breaching Party may [*] the [*] with respect to [*].

(c) [*] Material Breach. If a Party gives notice of termination under
Section 10.3(a) and the other Party [*], or if a Party determines under
Section 10.3(b) that the [*] or the [*] is [*] and such [*] such [*], then the
[*]: (i) [*]; or (ii) [*] or the [*], shall in any case [*]. If [*] such [*] it
is [*] the [*], then such termination shall [*] if the breaching Party fails [*]
to cure such breach in accordance with the [*] within the time period set forth
in Section 10.3(a) for the applicable breach [*]. If [*] such [*] it is [*] the
[*], then [*] and [*].

(d) Termination for Patent Challenge. Exelixis may terminate this Agreement with
respect to a given Product in a given country if BMS or its Affiliates or
sublicensees, directly or indirectly, individually or in association with any
other person or entity, challenge the validity, enforceability or scope of any
Exelixis Licensed Patents that relate to such Product in such country; provided
that, if BMS, due to a Change of Control transaction, acquires control of a
company that is challenging, directly or indirectly, individually or in
association with another person or entity, the validity, enforceability or scope
of any Exelixis Licensed Patents, BMS shall have [*] from the date of such
acquisition to terminate such challenge to such Exelixis Licensed Patents before
Exelixis’ right to terminate under this Section 10.3(d) becomes effective. For
clarity, any dispute as to whether a given Patent is within the scope of
Exelixis Licensed Patents, such matter shall be subject to dispute resolution as
set forth in Section 13.3.

 

31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

10.4 Survival; Effect of Termination.

(a) In the event of expiration or termination of this Agreement, the following
provisions of this Agreement shall survive: Articles [*]; and Sections [*].

(b) In any event, expiration or termination of this Agreement shall not relieve
the Parties of any liability which accrued hereunder prior to the effective date
of such expiration or termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement nor prejudice either Party’s right to obtain
performance of any obligation.

10.5 Licenses and Payments on Termination.

(a) Termination by BMS (Section 10.2). Subject to Section 10.5(e), if BMS
terminates this Agreement pursuant to Section 10.2 with respect to a particular
Product in any country, then the license granted to BMS under Section 6.1 shall
automatically terminate solely with respect to such Product in such country, and
BMS shall, and hereby does, grant to EPC a royalty-free license, with the right
to grant sublicenses, under the BMS Licensed Patents and BMS Licensed Know-How
to clinically develop, make, use, sell, offer for sale and import such Product
in such country. The license described in this Section 10.5(a) shall be [*],
except that it shall be [*] with respect to the [*].

(b) Termination by Exelixis (Section 10.3). If this Agreement terminates
pursuant to Section 10.3 [*], and BMS is the breaching Party, then the license
granted to BMS under Section 6.1 shall automatically terminate [*], and BMS
shall, and hereby does, grant to EPC a license, with the right to grant
sublicenses, under the BMS Licensed Patents and BMS Licensed Know-How to
clinically develop, make, use, sell, offer for sale and import such Product [*].
The license described in this Section 10.5(b) shall be [*], except that it shall
be [*] with respect to the [*]. For Products on which [*], the license described
in this Section 10.5(b) shall be [*]. For Products on which [*] but which [*]
and that are [*] of [*] or [*] in [*] that, in either case, [*] or the [*] or
[*], the license described in this Section 10.5(b) shall bear a royalty of [*]
of Exelixis’ Net Sales of such Product. For Products on which [*] and that are
[*] of [*] or [*] in [*] that, in either case, [*] or the [*] or [*], the
license described in this Section 10.5(b) shall bear a royalty of [*] of
Exelixis’ Net Sales of such Product. BMS’ right to receive royalties under this
Section 10.5(b) shall expire on a country-by-country and Product-by-Product
basis upon the later of: (i) [*]; or (ii) [*] or the [*].

(c) Termination by BMS (Section 10.3). If this Agreement terminates pursuant to
Section 10.3 [*], and Exelixis is the breaching Party, then the license granted
to BMS under Section 6.1, shall automatically terminate [*], and EPC shall, and
hereby does, grant to BMS a license, with the right to grant sublicenses, under
the Exelixis Licensed Patents to clinically develop, make, use, sell, offer for
sale and import such Product in such country, EXEL shall, and hereby does, grant
to BMS a license, with the right to grant sublicenses, under the Exelixis
Licensed Know-How to clinically develop, make, use, sell, offer for sale and
import such Product [*]. The license described in this Section 10.5(c) shall be
[*], except that it shall be [*] with respect to the [*]. For Products on which
[*], the license described in this Section 10.5(c) shall [*]. For Products on
which [*] but which [*] and that are [*] of [*] or [*] in [*] that, in either
case, [*] or the [*] or

 

32

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[*], the license described in this Section 10.5(c) shall bear a royalty of [*]
of BMS’ Net Sales of such Product. For Products on which [*] and that [*] of [*]
or [*] in [*] that, in either case, [*] or the [*] or [*], the license described
in this Section 10.5(c) shall bear a royalty of [*] of BMS’ Net Sales of such
Product. EPC’s right to receive royalties under this Section 10.5(c) shall
expire on a country-by-country and Product-by-Product basis upon the later of:
(i) [*]; or (ii) [*] or the [*].

(d) Transfers Related to Licenses. For each license granted under Sections
10.5(a) – 10.5(c), the licensing Party shall transfer via assignment, license or
sublicense to the licensee Party: (i) all Information reasonably necessary for
the development and commercialization of the Product to which such license
relates; (ii) [*] that [*] relate to such Product and that are [*]; (iii) [*]
that [*] relate to such Product; (iv) [*] Controlled by the licensing Party that
[*] relate to such Product; and (v) supplies of such Product (including any
intermediates, retained samples and reference standards), that, in each case
((i) through (v)) are existing and in the Control of the licensing Party. Any
such transfer(s) shall be [*] of the [*].

(e) Exception for Termination for [*]. The license granted to [*] under Section
[*] shall be of [*] with respect to any given Product where [*] termination of
Development and/or Commercialization of such Product was due to [*]. For
purposes of this Section 10.5(e), “[*]” means it is [*] or [*] or [*] that there
is [*] for [*]: (i) [*], including [*]; or (ii) the [*] of [*] a Product [*] or
[*], such as [*] or [*] a Product. Notwithstanding anything to the contrary,
this Section 10.5(e) shall not prevent [*] from using its license in Section [*]
to [*] by [*] that was [*]. [*] shall provide [*] with all [*] for such [*] but
shall not [*] to [*] any [*] relating to such [*].

(f) Additional Effects of Termination.

(i) At-Will Transfer. In the event of any termination pursuant to Section 10.2,
BMS shall transfer and assign to EPC (or its sublicensees): (i) all Information
relating to the Product, and [*] with respect to Product in BMS’ name; (ii) all
[*] related to the Product, to the extent that [*]; (iii) all [*] related to the
Product; and (iv) all supplies of Product (including any intermediates, retained
samples and reference standards) that in each case are in BMS’ Control and that
relate to the Product. BMS shall take such other actions and execute such other
instruments, assignments and documents as may be necessary to effect the
transfer of rights hereunder to EPC (or its sublicensees).

(ii) Breach Transfer. In the event of any termination pursuant to Section 10.3,
the breaching Party shall transfer and assign to the non-breaching Party (if BMS
is the breaching Party, to EPC or its sublicensees): (i) all Information
relating to the Product, and [*] with respect to Product in the breaching
Party’s name; (ii) all [*] related to the Product, to the extent that [*];
(iii) all [*] related to the Product; and (iv) all supplies of Product
(including any intermediates, retained samples and reference standards) that in
each case are in the breaching Party’s Control and that relate to the Product.
The breaching Party shall take such other actions and execute such other
instruments, assignments and documents as may be necessary to effect the
transfer of rights hereunder to the non-breaching Party (if BMS is the breaching
Party, to EPC or its sublicensees).

10.6 Interim Supply. In the event of any termination of a Product pursuant to
Section 10.2, or Section 10.3 (where BMS is the breaching Party), in each case
[*], at the written request of EPC (or its sublicensees), BMS shall supply, or
cause to be supplied, to EPC (or its sublicensees)

 

33

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

sufficient quantities of Product to satisfy EPC’s (or its sublicensees’)
requirements for Product for a period of up to [*] following the effective date
of termination, as EPC (or its sublicensees) may require until EPC (or its
sublicensees) can itself assume or transition to a Third Party such
manufacturing responsibilities; provided, however that EPC (or its sublicensees)
shall use Diligent Efforts to affect such assumption (or transition) as promptly
as practicable. Such supply shall be [*] with respect to development supply, and
shall be [*] for such Product(s) with respect to commercial supply. Any such
supply will be made pursuant to a supply agreement between the Parties with
typical provisions relating to quality, forecasting and ordering to forecast,
force majeure and product liability and indemnity. In the event that BMS has one
or more agreements with Third Party manufacturers with respect to the
manufacture of a Product, at EPC’s (or its sublicensees’) request, BMS shall use
commercially reasonable efforts to transfer its rights and obligations under
such agreement(s) to EPC upon any such termination.

 

11. REPRESENTATIONS AND WARRANTIES AND COVENANTS

11.1 Mutual Authority. EXEL, EPC and BMS each represents and warrants to the
other Parties as of the Execution Date that: (a) it has the authority and right
to enter into and perform this Agreement, (b) this Agreement is a legal and
valid obligation binding upon it and is enforceable in accordance with its
terms, subject to applicable limitations on such enforcement based on bankruptcy
laws and other debtors’ rights, and (c) its execution, delivery and performance
of this Agreement shall not conflict in any material fashion with the terms of
any other agreement or instrument to which it is or becomes a party or by which
it is or becomes bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having authority over it.

11.2 Rights in Technology.

(a) During the term of this Agreement, each Party shall use commercially
reasonable efforts to maintain (but without an obligation to renew) and not to
breach any agreements with Third Parties that provide a grant of rights from
such Third Party to a Party that are Controlled by such Party and are licensed
or become subject to a license from such Party to the other Party under Article
6. Each Party agrees to provide promptly the other Parties with notice of any
such alleged breach or obligation to renew. As of the Execution Date, each Party
is in compliance in all material respects with any aforementioned agreements
with Third Parties.

(b) Each of EPC and BMS represents and warrants that it: (i) has the ability to
grant the licenses contained in or required by this Agreement; and (ii) is not
currently subject to any agreement with any Third Party or to any outstanding
order, judgment or decree of any court or administrative agency that restricts
it in any way from granting to another Party such licenses or the right to
exercise its rights hereunder.

(c) Each of EPC and BMS represents and warrants that: (i) it has not granted,
and covenants that it shall not grant after the Execution Date and during the
term of this Agreement, any right, license or interest in or to, or an option to
acquire any of the foregoing with respect to, the intellectual property rights
licensed to another Party hereunder (including the Exelixis Licensed Patents and
the BMS Licensed Patents, as the case may be) that is in conflict with the
rights (including the rights set forth in Article 6) or licenses granted or to
be granted (including any

 

34

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

conditional license rights) to another Party under this Agreement; and (ii) it
has not granted any lien, security interest or other encumbrance (excluding any
licenses) with respect to any of the intellectual property rights licensed to
another Party hereunder that would prevent it from performing its obligations
under this Agreement, or permitted such a lien, security interest or other
encumbrance (excluding any permitted licenses) to attach to the intellectual
property rights licensed to another Party hereunder.

(d) To the Knowledge of Exelixis as of the Original Effective Date, Exelixis
does not Control any Small Molecule Compounds that: (i) [*] TGR5 [*]; (ii) [*]
TGR5, [*]; and (iii) are not disclosed in the Exelixis Licensed Patents listed
on Exhibit 1.17.

11.3 Performance by Affiliates. The Parties recognize that each may perform some
or all of its obligations under this Agreement through Affiliates; provided,
however, that each Party shall remain responsible and be guarantor of the
performance by its Affiliates and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance. In particular,
if any Affiliate of a Party participates under this Agreement with respect to
Licensed Compounds: (a) the restrictions of this Agreement which apply to the
activities of a Party with respect to Licensed Compounds shall apply equally to
the activities of such Affiliate; and (b) the Party affiliated with such
Affiliate shall assure, and hereby guarantees, that any intellectual property
developed by such Affiliate shall be governed by the provisions of this
Agreement (and subject to the licenses set forth in Article 6) as if such
intellectual property had been developed by the Party.

11.4 Third Party Rights. Each of BMS and EXEL represents and warrants to the
other Party that, to its Knowledge as of the Execution Date, its performance of
work as contemplated by this Agreement shall not infringe the valid patent,
trade secret or other intellectual property rights of any Third Party. Each of
BMS and EXEL represents and warrants to the other Party that, to its Knowledge
as of the Execution Date, it will not violate a contractual or fiduciary
obligation owed to such Third Party (including misappropriation of trade
secrets) by performing its work as contemplated by this Agreement.

11.5 Notice of Infringement or Misappropriation. Each of EXEL and BMS represents
and warrants to the other Party that, as of the Execution Date, it has received
no notice of infringement or misappropriation of any alleged rights asserted by
any Third Party in relation to any technology that such Party intends, as of the
Execution Date, to use in connection with the Agreement.

11.6 HSR Act Filing; Effective Date. EXEL and BMS shall each, prior to or as
promptly as practicable after the Execution Date of this Agreement, file or
cause to be filed with the U.S. Federal Trade Commission and the U.S. Department
of Justice and any relevant foreign governmental authority any notifications
required to be filed under the HSR Act and any applicable foreign equivalent
thereof with respect to the transactions contemplated hereby; provided that EXEL
and BMS shall each file the notifications required to be filed under the HSR Act
no later than [*] after the Execution Date of this Agreement. Each of EXEL and
BMS shall be responsible for its own costs in connection with such filing,
except that BMS shall be [*]. EXEL and BMS shall use commercially reasonable
efforts to respond promptly to any requests for additional information made by
either of such agencies, and to cause the waiting periods under the HSR Act and
any applicable foreign equivalent thereof to terminate or expire at the earliest
possible date after the date

 

35

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

of filing. Each Party shall use its commercially reasonable efforts to ensure
that its representations and warranties set forth in this Agreement remain true
and correct at and as of the Original Effective Date as if such representations
and warranties were made at and as of the Original Effective
Date. Notwithstanding anything in this Agreement to the contrary, this Agreement
(other than Article 9 and this Section 11.6) [*] under the HSR Act in the U.S.,
the expiration or earlier termination of any applicable waiting period under the
antitrust or competition laws of any other jurisdiction, and the approval or
clearance of the transactions contemplated by this Agreement in any jurisdiction
requiring advance approval or clearance (the “Original Effective Date”).

 

12. INDEMNIFICATION AND LIMITATION OF LIABILITY

12.1 Mutual Indemnification. For the purpose of this Article 12, EPC and EXEL
shall be deemed collectively as one (1) “Party” and referred to as “Exelixis.”
Subject to Section 12.3, each Party hereby agrees to indemnify, defend and hold
harmless the other Party, its Affiliates, and their respective directors,
employees and agents from and against any and all Third Party suits, claims,
actions, demands, liabilities, expenses and/or losses, including reasonable
legal expenses and reasonable attorneys’ fees (“Losses”) to the extent such
Losses result from any: (a) breach of warranty by the indemnifying Party
contained in the Agreement; (b) breach of the Agreement or applicable law by
such indemnifying Party; (c) negligence or willful misconduct of the
indemnifying Party, its Affiliates or (sub)licensees, or their respective
directors, employees and agents in the performance of the Agreement; and/or
(d) breach of a contractual or fiduciary obligation owed by it to a Third Party
(including misappropriation of trade secrets).

12.2 Indemnification.

(a) Indemnification by BMS. Subject to Section 12.3, BMS hereby agrees to
indemnify, defend and hold harmless Exelixis and its directors, employees and
agents from and against any and all Losses to the extent such Losses result from
[*] or [*] by BMS or its Affiliates, agents or sublicensees, except to the
extent such Losses result from any: (a) breach of warranty by Exelixis contained
in the Agreement; (b) breach of the Agreement or applicable law by Exelixis;
(c) negligence or willful misconduct by Exelixis, its Affiliates or
(sub)licensees, or their respective directors, employees and agents in the
performance of the Agreement; and/or (d) breach of a contractual or fiduciary
obligation owed by Exelixis to a Third Party (including misappropriation of
trade secrets).

(b) Indemnification by Exelixis. Subject to Section 12.3, Exelixis hereby agrees
to indemnify, defend and hold harmless BMS and its directors, employees and
agents from and against any and all Losses to the extent such Losses result from
[*] or [*] by Exelixis or its Affiliates, agents or sublicensees, except to the
extent such Losses result from any: (a) breach of warranty by BMS contained in
the Agreement; (b) breach of the Agreement or applicable law by BMS;
(c) negligence or willful misconduct by BMS, its Affiliates or (sub)licensees,
or their respective directors, employees and agents in the performance of the
Agreement; and/or (d) breach of a contractual or fiduciary obligation owed by
BMS to a Third Party (including misappropriation of trade secrets).

12.3 Conditions to Indemnification. As used herein, “Indemnitee” shall mean a
party entitled to indemnification under the terms of Sections 12.1 or 12.2. A
condition precedent to each

 

36

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Indemnitee’s right to seek indemnification under such Sections 12.1 or 12.2 is
that such Indemnitee shall:

(a) inform the indemnifying Party under such applicable Section of a Loss as
soon as reasonably practicable after it receives notice of the Loss;

(b) if the indemnifying Party acknowledges that such Loss falls within the scope
of its indemnification obligations hereunder, permit the indemnifying Party to
assume direction and control of the defense, litigation, settlement, appeal or
other disposition of the Loss (including the right to settle the claim solely
for monetary consideration); provided, that the indemnifying Party shall seek
the prior written consent (such consent not to be unreasonably withheld, delayed
or conditioned) of any such Indemnitee as to any settlement which would
materially diminish or materially adversely affect the scope, exclusivity or
duration of any Patents licensed under this Agreement, would require any payment
by such Indemnitee, would require an admission of legal wrongdoing in any way on
the part of an Indemnitee, or would effect an amendment of this Agreement; and

(c) fully cooperate (including providing access to and copies of pertinent
records and making available for testimony relevant individuals subject to its
control) as reasonably requested by, and at the expense of, the indemnifying
Party in the defense of the Loss.

Provided that an Indemnitee has complied with all of the conditions described in
subsections 12.3(a) – (c), as applicable, the indemnifying Party shall provide
attorneys reasonably acceptable to the Indemnitee to defend against any such
Loss. Subject to the foregoing, an Indemnitee may participate in any proceedings
involving such Loss using attorneys of the Indemnitee’s choice and at the
Indemnitee’s expense. In no event may an Indemnitee settle or compromise any
Loss for which the Indemnitee intends to seek indemnification from the
indemnifying Party hereunder without the prior written consent of the
indemnifying Party (such consent not to be unreasonably withheld, delayed or
conditioned), or the indemnification provided under such Section 12.1 or 12.2 as
to such Loss shall be null and void.

12.4 Limitation of Liability. EXCEPT FOR AMOUNTS PAYABLE TO THIRD PARTIES BY A
PARTY FOR WHICH IT SEEKS REIMBURSEMENT OR INDEMNIFICATION PROTECTION FROM THE
OTHER PARTY PURSUANT TO SECTIONS 12.1 AND 12.2, AND EXCEPT FOR BREACH OF SECTION
9.1 HEREOF, IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A
CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER
TORT, OR OTHERWISE, ARISING OUT OF THE AGREEMENT, UNLESS SUCH DAMAGES ARE DUE TO
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LIABLE PARTY (INCLUDING GROSS
NEGLIGENCE OR WILLFUL BREACH WITH REEPCCT TO A PARTY’S REPRESENTATIONS AND
WARRANTIES IN ARTICLE 11). FOR CLARITY, THE AMOUNT OF THE UPFRONT PAYMENTS
DESCRIBED IN SECTION 7.1 MAY SERVE AS A MEASURE OF A REMEDY IN THE EVENT OF A
BREACH WITH REEPCCT TO EXELIXIS’ REPRESENTATIONS AND WARRANTIES IN ARTICLE 11.

 

37

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

12.5 Agreement Disclaimer. EXCEPT AS PROVIDED IN ARTICLE 11 ABOVE, BMS EXPRESSLY
DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES WITH REEPCCT TO ANY COMPOUNDS, MATERIALS OR INFORMATION (AND ANY PATENT
RIGHTS OBTAINED THEREON) IDENTIFIED, MADE OR GENERATED BY BMS AS PART OF THE
COLLABORATION OR OTHERWISE MADE AVAILABLE TO EXELIXIS PURSUANT TO THE TERMS OF
THE AGREEMENT. EXCEPT AS PROVIDED IN ARTICLE 11 ABOVE, EXELIXIS EXPRESSLY
DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES WITH REEPCCT TO ANY COMPOUNDS, MATERIALS OR INFORMATION (AND ANY PATENT
RIGHTS OBTAINED THEREON) IDENTIFIED, MADE OR GENERATED BY EXELIXIS AS PART OF
THE COLLABORATION OR OTHERWISE MADE AVAILABLE TO BMS PURSUANT TO THE TERMS OF
THE AGREEMENT.

 

13. MISCELLANEOUS

13.1 Dispute Resolution. For the purpose of Sections 13.1 through 13.3, EPC and
EXEL shall be deemed collectively as one (1) “Party” and referred to as
“Exelixis.” Unless otherwise set forth in this Agreement and excluding in
particular any dispute described in Section 13.3 (which will be handled
exclusively in accordance with Section 13.3), in the event of any dispute,
controversy or claim arising out of, relating to or in connection with any
provision of the Agreement, the Parties shall try to settle their differences
amicably between themselves first, by referring the disputed matter to the
Party’s respective Executive Officers. Any Party may initiate such informal
dispute resolution by sending written notice of the dispute to the other Party,
and, within [*] after such notice, such Executive Officers shall meet for
attempted resolution by good faith negotiations. If such Executive Officers are
unable to resolve such dispute within [*] of their first meeting for such
negotiations, any Party may seek to have such dispute resolved in any U.S.
federal or state court of competent jurisdiction and appropriate venue,
provided, that if such suit includes a Third Party claimant or defendant, and
jurisdiction and venue with respect to such Third Party appropriately resides
outside the U.S., then in any other jurisdiction or venue permitted by
applicable law.

13.2 Governing Law. Resolution of all disputes, controversies or claims arising
out of, relating to or in connection with the Agreement or the performance,
enforcement, breach or termination of the Agreement and any remedies relating
thereto, shall be governed by and construed under the substantive laws of the
State of Delaware, without regard to conflicts of law rules.

13.3 Patents and Trademarks; Equitable Relief.

(a) Except as set forth in Section 6.7(a)(i), any dispute, controversy or claim
arising out of, relating to or in connection with: (i) the scope, validity,
enforceability or infringement of any Patent rights covering the research,
development, manufacture, use or sale of any Product; or (ii) any trademark
rights related to any Product, shall in each case be submitted to a

 

38

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

court of competent jurisdiction in the territory in which such Patent or
trademark rights were granted or arose.

(b) Any dispute, controversy or claim arising out of, relating to or in
connection with the need to seek preliminary or injunctive measures or other
equitable relief (e.g., in the event of a potential or actual breach of the
confidentiality and non-use provisions in Article 9) need not be resolved
through the procedure described in Section 13.1 but may be immediately brought
in a court of competent jurisdiction.

13.4 Entire Agreement; Amendments. This Agreement and the collaboration
agreement (for the discovery, development and commercialization of compounds
that antagonize the target known as ROR) that is between Exelixis and BMS and
that is dated as of the Execution Date and amended and restated as of the
Effective Date (the “ROR Collaboration Agreement”) set forth the complete, final
and exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and
supersedes and terminates all prior agreements and understandings between the
Parties. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth in this Agreement and the ROR
Collaboration Agreement. No subsequent alteration, amendment, change or addition
to this Agreement shall be binding upon the Parties unless reduced to writing
and signed by an authorized officer of each Party. The License Agreement shall
be effective from the Original Effective Date until the Effective Date and shall
govern the Parties’ respective rights and obligations during such period of
time.

13.5 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the U.S. or
other countries which may be imposed upon or related to Exelixis or BMS from
time to time. Each Party agrees that it shall not export, directly or
indirectly, any technical information acquired from the other Party under this
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity.

13.6 Bankruptcy.

(a) For the purpose of this Section 13.6, EPC and EXEL shall be deemed
collectively as one (1) “Party” and referred to as “Exelixis.” All rights and
licenses granted under or pursuant to this Agreement, including amendments
hereto, by each Party to the other Party are, for all purposes of Section 365(n)
of Title 11 of the U.S. Code (“Title 11”), licenses of rights to intellectual
property as defined in Title 11. Each Party agrees during the term of this
Agreement to create and maintain current copies or, if not amenable to copying,
detailed descriptions or other appropriate embodiments, to the extent feasible,
of all such intellectual property. If a case is commenced by or against either
Party (the “Bankrupt Party”) under Title 11, then, unless and until this
Agreement is rejected as provided in Title 11, the Bankrupt Party (in any
capacity, including debtor-in-possession) and its successors and assigns
(including a Title 11 Trustee) shall, at the election of the Bankrupt Party made
within sixty (60) days after the commencement of the case (or, if no such
election is made, immediately upon the request of the non-Bankrupt Party) either
(i) perform all of the obligations provided in this Agreement to be performed by
the Bankrupt Party

 

39

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

including, where applicable, providing to the non-Bankrupt Party portions of
such intellectual property (including embodiments thereof) held by the Bankrupt
Party and such successors and assigns or otherwise available to them or
(ii) provide to the non-Bankrupt Party all such intellectual property (including
all embodiments thereof) held by the Bankrupt Party and such successors and
assigns or otherwise available to them.

(b) If a Title 11 case is commenced by or against the Bankrupt Party and this
Agreement is rejected as provided in Title 11 and the non-Bankrupt Party elects
to retain its rights hereunder as provided in Title 11, then the Bankrupt Party
(in any capacity, including debtor-in-possession) and its successors and assigns
(including a Title 11 Trustee) shall provide to the non-Bankrupt Party all such
intellectual property (including all embodiments thereof) held by the Bankrupt
Party and such successors and assigns or otherwise available to them immediately
upon the non-Bankrupt Party’s written request therefor. Whenever the Bankrupt
Party or any of its successors or assigns provides to the non-Bankrupt Party any
of the intellectual property licensed hereunder (or any embodiment thereof)
pursuant to this Section 13.6, the non-Bankrupt Party shall have the right to
perform the obligations of the Bankrupt Party hereunder with respect to such
intellectual property, but neither such provision nor such performance by the
non-Bankrupt Party shall release the Bankrupt Party from any such obligation or
liability for failing to perform it.

(c) All rights, powers and remedies of the non-Bankrupt Party provided herein
are in addition to and not in substitution for any and all other rights, powers
and remedies now or hereafter existing at law or in equity (including Title 11)
in the event of the commencement of a Title 11 case by or against the Bankrupt
Party. The non-Bankrupt Party, in addition to the rights, power and remedies
expressly provided herein, shall be entitled to exercise all other such rights
and powers and resort to all other such remedies as may now or hereafter exist
at law or in equity (including under Title 11) in such event. The Parties agree
that they intend the foregoing non-Bankrupt Party rights to extend to the
maximum extent permitted by law and any provisions of applicable contracts with
Third Parties, including for purposes of Title 11, (i) the right of access to
any intellectual property (including all embodiments thereof) of the Bankrupt
Party or any Third Party with whom the Bankrupt Party contracts to perform an
obligation of the Bankrupt Party under this Agreement, and, in the case of the
Third Party, which is necessary for the development, registration and
manufacture of Products and (ii) the right to contract directly with any Third
Party described in (i) in this sentence to complete the contracted work. Any
intellectual property provided pursuant to the provisions of this Section 13.6
shall be subject to the licenses set forth elsewhere in this Agreement and the
payment obligations of this Agreement, which shall be deemed to be royalties for
purposes of Title 11.

13.7 Force Majeure. Each Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure (defined below) and the nonperforming Party promptly
provides notice of the prevention to the other Party. Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition. For
purposes of this Agreement, “force majeure” shall include conditions beyond the
control of the Parties, including an act of God, acts of terrorism, voluntary or
involuntary compliance with any regulation, law or order of any government, war,
civil commotion, labor strike or lock-out, epidemic, failure or default of
public utilities or common carriers, destruction of production facilities or
materials by fire, earthquake, storm or like catastrophe. The payment of
invoices due

 

40

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

and owing hereunder shall in no event be delayed by the payer because of a force
majeure affecting the payer.

13.8 Notices. Any notices given under this Agreement shall be in writing,
addressed to the Parties at the following addresses, and delivered by person, by
facsimile (with receipt confirmation), or by FedEx or other reputable courier
service. Any such notice shall be deemed to have been given: (a) as of the day
of personal delivery; (b) one (1) day after the date sent by facsimile service;
or (c) on the day of successful delivery to the other Parties confirmed by the
courier service. Unless otherwise specified in writing, the mailing addresses of
the Parties shall be as described below.

 

For EXEL:    Exelixis, Inc.    210 East Grand Avenue    South San Francisco, CA
94080    Attention: EVP and General Counsel With a copy to:    Cooley LLP   
3175 Hanover Street    Palo Alto, CA 94304    Attention: Marya A. Postner, Esq.
For EPC:    Exelixis Patent Company, LLC    210 East Grand Avenue    South San
Francisco, CA 94080    Attention: VP, Legal Services With a copy to:    Cooley
LLP    3175 Hanover Street    Palo Alto, CA 94304    Attention: Marya A.
Postner, Esq. For BMS:    Bristol-Myers Squibb Company    P.O. Box 4000    Route
206 and Province Line Road    Princeton, NJ 08543-4000    Attention: Senior Vice
President, Strategy, Transactions and Alliances    Phone: 609-252-5333    Fax:
609-252-7212

 

41

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

With a copy to:    Bristol-Myers Squibb Company    P.O. Box 4000    Route 206
and Province Line Road    Princeton, NJ 08543-4000    Attention: Vice President
and Asst. General Counsel, Business Development    Phone: 609-252-5328    Fax:
609-252-4232

Furthermore, a copy of any notices required or given under Article 6 of this
Agreement shall also be addressed to the [*] of [*] at the address set forth in
Section 6.8(f).

13.9 Maintenance of Records Required by Law or Regulation. Each Party shall keep
and maintain all records required by law or regulation with respect to Products
and shall make copies of such records available to the other Parties upon
request.

13.10 Assignment. For the purpose of this Section 13.10, EPC and EXEL shall be
deemed collectively as one “Party.” Neither Party may assign or transfer this
Agreement or any rights or obligations hereunder without the prior written
consent of the other (such consent not to be unreasonably withheld, delayed or
conditioned), except a Party may make such an assignment without the other
Party’s consent to an Affiliate or to a Third Party successor to all or
substantially all of the business of such Party to which this Agreement relates,
whether in a merger, sale of stock, sale of assets or other transaction;
provided that any such permitted successor or assignee of rights and/or
obligations hereunder is obligated, by reason of operation of law or pursuant to
a written agreement with the other Party, to assume performance of this
Agreement or such rights and/or obligations; and provided, further, that if
assigned to an Affiliate, the assigning Party shall remain jointly and severally
responsible for the performance of this Agreement by such Affiliate. Any
permitted assignment shall be binding on the successors of the assigning Party.
Any assignment or attempted assignment by either Party in violation of the terms
of this Section 13.10 shall be null and void and of no legal effect.

13.11 Electronic Data Interchange. If both Parties elect to facilitate business
activities hereunder by electronically sending and receiving data in agreed
formats (also referred to as Electronic Data Interchange or “EDI”) in
substitution for conventional paper-based documents, the terms and conditions of
this Agreement shall apply to such EDI activities.

13.12 Non-Solicitation of Employees. For the purpose of this Section 13.12, EPC
and EXEL shall be deemed collectively as one “Party.” [*], each Party agrees
that neither it nor any of its divisions, operating groups or Affiliates shall
recruit, solicit or induce any employee of the other Party directly involved in
the activities conducted pursuant to this Agreement to terminate his or her
employment with such other Party and become employed by or consult for such
Party, whether or not such employee is a full-time employee of such other Party,
and whether or not such employment is pursuant to a written agreement or is
at-will. For purposes of the foregoing, “recruit”, “solicit” or “induce” shall
not be deemed to mean: (a) circumstances where an employee of a Party initiates
contact with the other Party or any of its Affiliates with regard to possible
employment; or (b) general solicitations of employment not specifically targeted
at employees of a Party or any of its Affiliates, including responses to general
advertisements.

 

42

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

13.13 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

13.14 Severability. If any of the provisions of this Agreement are held to be
invalid or unenforceable by any court of competent jurisdiction from which no
appeal can be or is taken, the provision shall be considered severed from this
Agreement and shall not serve to invalidate any remaining provisions hereof. The
Parties shall make a good faith effort to replace any invalid or unenforceable
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.

13.15 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

13.16 Construction of this Agreement. Except where the context otherwise
requires, wherever used, the use of any gender shall be applicable to all
genders, and the word “or” are used in the inclusive sense. When used in this
Agreement, “including” means “including without limitation”. References to
either Party include the successors and permitted assigns of that Party. The
headings of this Agreement are for convenience of reference only and in no way
define, describe, extend or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The Parties have each
consulted counsel of their choice regarding this Agreement, and, accordingly, no
provisions of this Agreement shall be construed against either Party on the
basis that the Party drafted this Agreement or any provision thereof. If the
terms of this Agreement conflict with the terms of any Exhibit, then the terms
of this Agreement shall govern. The official text of this Agreement and any
Exhibits hereto, any notice given or accounts or statements required by this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in English. In the event of any dispute concerning the construction or meaning
of this Agreement, reference shall be made only to this Agreement as written in
English and not to any other translation into any other language.

13.17 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document. Counterparts may be signed and delivered
by facsimile, or electronically in PDF format, each of which shall be binding
when sent.

Signature page follows.

 

43

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers. The date that this Agreement is signed shall
not be construed to imply that the document was made effective on that date.

 

BRISTOL-MYERS SQUIBB COMPANY     EXELIXIS, INC. By:   /s/ Graham R. Brazier    
By:   /s/ Michael M. Morrissey Title:   Vice President, Business Development    
Title:   President and CEO Date:   4/20/11     Date:   4/13/11 EXELIXIS PATENT
COMPANY, LLC.       By:   /s/ Michael M. Morrissey       Title:   President and
CEO       Date:   4/13/11      

 

44

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 1.17

List of Exelixis Licensed Patents

 

Exelixis Ref. No.

  

External

Counsel

(“EC”)

   EC Ref. No.    Country    App. No.    Title

[*]

   [*]    [*]    [*]    [*]    [*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 2.2

Form of Transfer Addendum

This Transfer Addendum No.          (the “Transfer Addendum”) to the license
agreement between Bristol-Myers Squibb Company and Exelixis, Inc., effective as
of             , 2010 (the “License Agreement”), is made as of             
{Note: Please insert date} (the “Addendum Effective Date”), by and between:

Transferring Party: Exelixis, Inc.

And

Receiving Party: Bristol-Myers Squibb Company

for the transfer of:

(1) Information:

{Note: Please identify any Information other than the Materials that would be
transferred, e.g., assay protocols, or else add “N/A” if not applicable.}

(2) Materials:

(i) the following biological materials:

{Note: Please identify any cell-lines, reagents, genes, vectors and constructs
that would be transferred, or else add “N/A” if not applicable.}

(ii) the following {Licensed Compounds} known as:

{Note: Please insert identifier of the applicable compounds, or else add “N/A”
if not applicable.}

Terms and Special Terms

The Parties agree that the transfer of the above defined Information and
Materials pursuant to this Transfer Addendum shall be covered and submitted to
the terms and conditions of the License Agreement. Any special terms and
conditions identified on Appendix A, attached hereto and incorporated herein,
shall also apply to the transfer of the Materials under this Transfer Addendum.

 

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Transfer Addendum is entered into as of the Addendum
Effective Date, and it is accepted and agreed to by the Parties’ authorized
representatives. The date that this Transfer Addendum is signed shall not be
construed to imply that the document was made effective on that date.

        Name:   {Note: insert name of AM}     Name:   {Note: insert name of AM}
For Exelixis     For BMS Title:   Alliance Manager     Title:   Alliance Manager
Date:         Date:    

 

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Appendix A to Transfer Addendum

Special Terms

The following special terms and conditions apply to the transfer of the
Materials under this Transfer Addendum.

{Note: Please identify any special terms and conditions, or else add “N/A” if
not applicable.}

 

4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 9.5

Press Release

LOGO [g189084img007.jpg]

Contact:

Charles Butler

Vice President

Corporate Communications

& Investor Relations

Exelixis, Inc.

(650) 837-7277

cbutler@exelixis.com

DeDe Sheel

Associate Director,

Investor Relations

Exelixis, Inc.

(650) 837-8231

dshell@exelixis.com

EXELIXIS LICENSES PROGRAMS TO BRISTOL-MYERS SQUIBB COMPANY

-Exelixis to receive initial payment of $60 million-

SOUTH SAN FRANCISCO, Calif., October XX, 2010 — Exelixis, Inc. (NASDAQ: EXEL)
announced today that it has entered into two new collaboration agreements with
Bristol-Myers Squibb Company (NYSE:BMY). Under the first agreement, Exelixis
will grant to Bristol-Myers Squibb an exclusive license to its small-molecule
TGR5 agonist program including backups. Under the second agreement, the
companies will collaborate to discover, optimize, and characterize
small-molecule ROR antagonists. The companies have also made minor amendments to
their XL281 and liver X receptor (LXR) agreements. Finally, under the companies’
cancer collaboration agreement Exelixis has opted to exercise its right to opt
out of further co-development of XL139 and will receive an accelerated milestone
payment.

Under the terms of the new agreements, Bristol-Myers Squibb will make a combined
initial payment of $60 million to Exelixis. Exelixis will be eligible for
potential development and approval milestone payments of up to $250 million on
TGR5 and $255 million on the ROR antagonists. Exelixis will also be eligible for
combined sales performance milestones, and royalties on net sales of products
from each of the TGR5 and ROR programs. Bristol-Myers Squibb will receive an
exclusive worldwide license to develop and commercialize small molecule TGR5
agonists and ROR antagonists. Under the TGR5 agreement, Bristol-Myers Squibb
will have sole responsibility for research, development, manufacturing, and

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

commercialization. Under the ROR agreement, Bristol-Myers Squibb and Exelixis
will collaborate on ROR antagonist programs up to a pre-clinical transition
point and then Bristol-Myers Squibb will have sole responsibility for the
further research, development, manufacture, and commercialization.

Exelixis is granting rights to the ROR program in exchange for Bristol-Myers
Squibb waiving rights to receive a third Investigational New Drug (IND)
candidate as agreed to under a collaboration signed in 2006 between the two
companies in the area of oncology.

After Exelixis opts-out of further co-development of XL139, Bristol-Myers Squibb
will receive an exclusive worldwide license to develop and commercialize, and
will have sole responsibility for the further development, manufacture, and
commercialization of the compound.

“We continue our strong relationship with Bristol-Myers Squibb and are excited
for these collaborations to maximize the potential of these novel programs and
bring benefits to patients with serious diseases,” said Michael M. Morrissey,
Ph.D., president and chief executive officer of Exelixis. “These transactions
leverage our discovery expertise with the development expertise of Bristol-Myers
Squibb in inflammation and metabolic diseases, and provide important additional
resources for us to continue our focus on our clinical stage development
pipeline.”

TGR5 is a G-protein coupled bile acid receptor (GPCR) which is highly expressed
in the gall bladder and intestine. Through TGR5, bile acids promote the
secretion of glucogen-like peptide-1 (GLP-1), a hormone that affects multiple
metabolic parameters including increased insulin secretion from the pancreas and
lowering of blood glucose. Stimulating GLP-1 secretion by activation of TGR5 has
the potential to be complementary to the use of dipeptidyl peptidase-4 (DPP-IV)
inhibitors for the treatment of diabetes.

ROR is a member of the nuclear hormone receptor family that is expressed in
multiple cell types including T-cells. ROR plays a prominent role in the
development and activity of the TH17 subset of T-cells, which secrete IL-17 and
are associated with a variety of inflammatory disorders. Small molecule
antagonists of ROR inhibit production of these pro-inflammatory cytokines and
have broad potential as novel anti-inflammatory compounds.

The TGR5 license agreement and the amendment to the 2007 cancer collaboration
agreement are subject to antitrust clearance under the Hart-Scott-Rodino
Antitrust Improvements Act and other customary regulatory approvals.

About Exelixis

Exelixis, Inc. is a development-stage biotechnology company dedicated to the
discovery and development of novel small molecule therapeutics for the treatment
of cancer and other serious diseases. The company is leveraging its biological
expertise and integrated research and development capabilities to generate a
pipeline of development compounds with significant therapeutic and commercial
potential for the treatment of cancer and potentially other serious diseases.
Currently, Exelixis’ broad product pipeline includes investigational compounds
in phase 3, phase 2, and phase 1 clinical development. Exelixis has established
strategic corporate alliances with major pharmaceutical and biotechnology
companies, including Bristol-Myers Squibb Company, sanofi-aventis,
GlaxoSmithKline, Genentech (a wholly owned member of the Roche Group),
Boehringer Ingelheim, and Daiichi-Sankyo. For more information, please visit the
company’s web site at http://www.exelixis.com.

Exelixis and the Exelixis logo are registered U.S. trademarks.

{Insert Forward-Looking Statements}

 

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.